 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDStar Color Plate Service,Division of Einhorn Enter-prises,Inc.andLocal 1, Amalgamated Lithog-raphers of America,International TypographicalUnion,AFL-CIO. Cases 29-CA-8280, 29-CA-8407, 29-CA-8796, 29-CA-8811-2, and 29-RC-512128 April 1986DECISION, ORDER, ANDCERTIFICATION OFREPRESENTATIVEBy CHAIRMAN DOTSON ANDMEMBERSDENNIS AND STEPHENSOn 17 March 1983 Administrative Law JudgeThomas T. Trunkes issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel and the Union filedcross-exceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the attached decisionand the record in light of the exceptions and briefsand has decided to affirm the judge's rulings, find-ings,'and conclusions and to adopt the recom-mended Order as modified.2The General Counsel has excepted to the judge'srecommendeddismissalof the complaint'sallega-tions that the Respondent, through its alleged agentPat Kotarski violated Section 8(a)(1) by solicitingemployee support for Teamsters Local 363 (the In-tervenor), and threatening to discharge employeesand to close the plant if the employees supportedLocal 1, Amalgamated Lithographers of America,InternationalTypographicalUnion (the Union).We find merit in this exception.The primary question here is whether Kotarski, aclerical employee, functioned as the Respondent'sagent when engaged in the allegedly unlawful con-duct.Kotarski worked in the Respondent's office,where she handled the Respondent's books, an-swered the phone, typed, kept track of inventory,checked orders, distributed timecards, maintainedtime records, and was the only nonsupervisory em-ployee to have access to payroll records. Kotarski'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrulean administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevantevidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefullyexaminedthe record and find no basis forreversingthe findings2Contrary to the judge's recommendation, we find no need to remandCase 29-RC-5121 to theRegionalDirector for further dispositionWeshall certify the exclusivebargainingrepresentative status of Local 1,AmalgamatedLithographers of America,InternationalTypographicalUnion, AFL-CIO in this decisionwas treated as a confidante by management. Sherelayedconfidential information obtained frommanagementto rank-and-file employees and alsorelayed tomanagement employee requests forraises.Furthermore, employees approached Ko-tarskiwith questions relating to policy and person-nel matters,such as sick leave and medical records.On 2 September 1980, shortly after the Unionhad filed its representation petition, Kotarski toldemployee LaCava that the Intervenor was alreadyin the Respondent's facility and that SupervisorRackmil wanted LaCava to join the Intervenor be-cause she was the employee with the most seniori-ty.Kotarski also stated that there were a few whowere not going to be with the Respondent, andthat there was a rumor about the Union trying toget in the Respondent's plant and, if it did, the Re-spondent would close its doors.The judge found that if Kotarski were an agentfor the Respondent, her statements to LaCavawould constitute an unlawful solicitation to join aunion, as well as unlawful threats to discharge em-ployees and to close the plant. The judge conclud-ed, however, that Kotarski was not an agent fortheRespondent.He noted that Kotarski did notformulate or participate in the making of laborpolicy, and that LaCava had testified that Kotarskihad no supervisory powers and, in her opinion,Kotarskiwas not part of the management team.Therefore, the judge concluded that Kotarskispoke to LaCava in her capacity as secretary orconfidential employee and not as an agent for theRespondent.Under the doctrine of apparent authority, thetest for determining whether an employee is anagent is whether, under all circumstances, the em-ployees would reasonably believe that the employ-ee inquestion was reflecting company policy andspeaking and acting for management.3 As the judgefound,Kotarski acted as a conduit between man-agement and employees. Management used Ko-tarski in that capacity to relay information to em-ployees, and employees informed Kotarski of mat-ters they desired to have brought to the Respond-ent's attention.We find that, although Kotarskimay not have been a managerial or supervisoryemployee within the meaning of the Act, LaCavawould reasonably believe that Kotarski was actingon behalf of and reflecting the position of the Re-spondent when making the statements complainedof here. Furthermore, even assuming that Kotars-ki's statements about the two unions and about theRespondent's reactions to them differed from thekinds of information Kotarski had conveyed in the3CommunityCash Stores,238 NLRB 265 (1978)279 NLRB No. 82 EINHORN ENTERPRISES577past,itisnot unreasonable, under the circum-stances here, to attribute her statements to the Re-spondent.First,according to LaCava's creditedtestimony, Kotarski identified one of the Respond-ent's acknowledgedagents,Supervisor Rackmil, asthe source of the request that LaCava join one ofthose two unions, the Intervenor. Second, Kotars-ki's testimony established that Rackmil had author-ized her to talk to LaCava about the Intervenorand to tell LaCava that things would be betterwith the Intervenor. Having thus given campaign-ing authority to a person known to serve as a con-duit of management decisions, the Respondent canreasonably be held liable for the likely effects ofthat person's statements within the general scope ofthat authority, i.e., for the impression that one inLaCava's position would believe that Kotarski wastransmittingmanagement'sviews on the competingunions.Consequently,we find Kotarski to be anagent for the Respondent and impute her state-ments to the Respondent. Accordingly, we findthat the Respondent violated Section 8(a)(1) by re-questingLaCava to join the Intervenor and bythreatening to discharge employees and to closethe plant if employees supported the Union.'ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Star Color Plate Service, Division ofEinhorn Enterprises, Inc., Jamaica, New York, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order as modified.1.Substitute the following for paragraph 1(c)."(c) Instituting a policy of issuing routine disci-plinarywarnings to its employees because theyengage in protected concerted or union activities."2. Insert the following as paragraphs 1(e) and (f)and reletter the subsequent paragraphs accordingly:"(e) Soliciting employees to join a labor organi-zation."(f)Threatening to discharge employees and toclose the plant if employees supported Local 1,Amalgated Lithographers of America, Internation-alTypographical Union, AFL-CIO."3.Substitute the attached Appendix B for that ofthe administrative law judge.4We find it unnecessary to pass on whether the Respondent violatedSec 8(a)(t) (when Supervisor Rackmil told Kotarski that he hadinvesti-gated a few of the Unions and what their demands were and the Re-spondent would be forced to close because expenses would be too high),inasmuch as any finding of a violation would be cumulativeCERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots have been cast for Local 1, Amalgamated Li-thographers of America,InternationalTypographi-calUnion, AFL-CIO and that it is the exclusivecollective-bargaining representative of the employ-ees in the following appropriate unit:All lithographic production employees em-ployed by the Employer at its facility locatedon Jamaica Ave., Jamaica, New York, exclud-ing drivers,messengers, clerical employees,guards, and supervisors within the meaning ofthe Act.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT increase our work force in orderto dilute support among our employees for Local1,Amalgamated Lithographers of America, Inter-national Typographical Union, AFL-CIO, or anyother labor organization.WE WILL NOT subject our employees to moreonerous conditions of work by engaging in strictersupervision and withdrawing certain privileges pre-viously enjoyed by them because they have en-gaged in protected concerted or union activities.WE WILL NOT institute a policy ofissuing rou-tinedisciplinarywarnings to our employees be-cause they engaged in protected concerted orunion activities.WE WILL NOT solicit our employees to join alabor organization.WE WILL NOT threaten to discharge employeesand to close the plant if employees support Local1,Amalgamated Lithographers of America, Inter-nationalTypographical Union, AFL-CIO.WE WILL NOT deny our employees an opportuni-ty to train on our machinery or equipment, whichtrainingmay resultin an increaseof pay, becausethey have engaged in protected concerted or unionactivities.WE WILL NOT lay off, suspend, or otherwise dis-criminate against our employees in regard to hireor tenure of employment or any other terms orconditions of employment because they are mem-bers of, or engaged in activities on behalf of, Local 578DECISIONS OF NATIONAL LABOR RELATIONS BOARD1,Amalgamated Lithographers of America, Inter-national Typographical Union, AFL-CIO, or anyother labor organization.WE WILL NOTinanylikeor related mannerinterferewith,restrain,or coerce you in the exer-cise of the rightsguaranteedyou by Section 7 ofthe Act.WE WILL make whole, with interest, FredBecker, Steven Moss, and Mary Lou LaCava forany loss of pay or other benefits they may havesufferedas a resultof their discriminatory layoffsand suspension.WE WILL offer to Mary Lou LaCava the oppor-tunity to train on the "step-and-repeat" machineand, if found to be qualified to operate that ma-chine, she is to be transferred to that position, ifshe sorequests,at such time that the position be-comes available, withan increasein pay as befitsthat position.WE WILL remove from our files and records anyreference to the layoffs of Fred Becker and StevenMoss on2 September 1980, and to the suspensionof Mary Lou LaCava on 3 November 1980, andWE WILL notify them that this has been done andthat evidence of these unlawful acts will not beused against themin any way.WE WILL remove from our files and records anyreference to the disciplinarywrittenwarningsissued toAngel Cordero, Fred Becker, StevenMoss,Harry Goetz, and Mary Lou LaCava issuedbetween 13 October 1980 and 17 July 1981, andWE WILL notify them that this has been done andthat evidence of these unlawful acts will not beusedagainst themin any way.STAR COLOR PLATE SERVICE, DIVI-SION OF EINHORN ENTERPRISES, INC.William Shuzman, Esq.,for the General Counsel.Robert C. Gottlieb, Esq. (Martin H. Scher, Esq.),of CarlePlace,New York, for the Respondent Employer.Michael F. O'Toole, Esq.,andAndrew Irving, Esq. (Robin-son, Silverman,Pearce, Aronsohn,and Berman),of NewYork, New York, for the Charging Party Petitioner.DECISIONSTATEMENT OF THE CASETHOMAS T. TRUNKES, Administrative Law Judge.This proceeding, under Sections 10(b) and 9 of the Na-tionalLabor Relations Act, was heard pursuant to duenotice on July 13 and December 9-11, 14, 16, 18, and21-23, 1981, and January 4-5 and 18, 1982, in Brooklyn,New York, based on a complaint and notice of hearingissued inCase 29-CA-8280 on October 23, 1980, anamended complaint and notice of hearing issued in Case29-CA-8280 on November 26, 1980; a complaint andnotice of hearing issued in Case 29-CA-8407 on January12, 1981; and an order consolidating cases, complaint,and notice of hearing issued in Cases29-CA-8796 and29-CA-8811-2 on June 25, 1981.The petition in Case 29-RC-5121 was filed on August29, 1980. The hearing on the issues raised by the petitionresulted in a Decision and Direction of Election issuedon March 5, 1981, pursuant to which an election bysecret ballot was conducted on March 31, 1981.1 Therewere challenged ballots which were sufficient in numberto affect the results of the election.2On April 7, 1981, the Petitioner filed timely objectionsto conduct affecting the results of the election Thereaf-ter,on June 30, 1981, the Regional Director for Region29 issued a supplemental decision, an order consolidatingcases, and a notice of hearing,3 whereby the RegionalDirector resolved certain challenged ballots, directed ahearing thereon, and, as the unfair labor practice com-plaints involved essentially the same issues as listed inmost of the objections, consolidated the representationcase and the unfair labor practice cases for hearing.The issues presented concern the challenges to the bal-lots of Fred Harber, Richard Darienzo, Herbert Reimer,CarlosAgudelo, Rosalie Anderson, and Sidney Fisch.The Regional Director further directed that resolution tothe challenge of the ballot of Angel Cordero be deferredpending disposition of Case 29-CA-8407 Following aRequest for Review by the Petitioner, the NationalLabor Relations Board included the ballot of MichaelFayne, challenged by the Petitioner, to be resolved at ahearing.The unfair labor practice issues concern independentviolations of Section 8(a)(1) of the Act, together withseveral allegations of discriminatory conduct in violationof Section 8(a)(1) of the Act. The majority of the allegedviolations occurred between the filing of the petition andthe conduct of the election. Thus, such conduct is alsoan issue asobjections to conduct affecting the results ofthe election.All parties were afforded full opportunity to partici-pate in this proceeding. Briefs have been filed by theGeneral Counsel, Respondent, and the Charging Party.4On the entire record in the case and from my observa-tion of the witnesses, I make the followingFINDINGSOF FACT AND CONCLUSIONS OF LAW1.JURISDICTIONStar ColorPlate Service,Division of Einhorn Enter-prises,Inc. (Respondent, the Employer, or Star Color), aThe unit found to be appropriate was,All lithographic production employees employed by the employer atits facility located on Jamaica Avenue, Jamaica, New York, exclud-ing drivers, messengers, clerical employees, guards, and supervisorswithin the meaningof the Act2The tally of ballots revealed that there were 6 votes cast for the Peti-tioner, 5 votes cast for the Intervenor, no votes cast against the partici-pating labor organizations,and 15 challenged ballots3 In Cases 29-RC-5121, 29-CA-8280, 29-CA-8407, 29-CA-8796, and29-CA-8811-24Local 363, International Brotherhood of Teamsters, Chauffeurs, War-ehousemen, and Helpers of America (Party to the Contract, the Party inInterest,and the Intervenor), did not participate at the hearing and didnot file a brief EINHORN ENTERPRISES579New York corporation,at all timesmaterial has main-tained itsprincipal office and place of businessin Jamai-ca, located in the Borough of Queens, City and State ofNew York, where it isengaged inthe manufacture, sale,and distribution of lithographic plates, film, and relatedproducts.During the past year, Respondent manufac-tured, sold, and distributed at its Jamaica place of busi-ness products valued in excess of $50,000, of which prod-ucts valuedin excessof $50,000 were shipped from theplace of business in interstate commerce directly toStates of the United States other than the State of NewYork.As admitted by Respondent, and based on theforegoing, I conclude and find that Respondent is, andhas been at all times material, an employerengaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.IT.LABOR ORGANIZATIONS5Local 1, Amalgamated Lithographers of America,International Typographical Union, AFL-CIO (Local 1,Charging Party, the Petitioner, or the Union) is, and hasbeen at all times material, a labor organization within themeaning of Section 2(5) of the Act, as admitted by Re-spondent.III.CREDIBILITYOF WITNESSESBefore one can judicially make findings and conclu-sions about whether any of the alleged violations didoccur, as contended by the General Counsel,it is neces-sary to make credibility findings with respect to the testi-mony of the various witnesses presented at the hearing.In addition to considering the demeanor of the witnesses,the Board has stated, "[I]t is abundantly clear that the ul-timate choice between conflicting testimony also rests onthe weight of the evidence, established or admitted facts,inherent probabilities, reasonable inferences drawn fromthe record,and, in sum,allof the other variant factorswhich the trier of fact must consider in resolving credi-bility.NorthridgeKnittingMills,223NLRB 230, 235(1976).After carefully listening to the testimony of witnesses,analyzing the briefs, and reviewing the transcribed testi-mony, I have concluded that at various times most of thewitnesses presented testified with their own self-interestsparamount. I have concluded that, for the most part, ithas been necessary to reconstruct this case with a limitedamount of credible evidence in order to arrive at variousconclusions. Thus, there are occasions when I have cred-itedand discredited testimony of the same witness,whether he be for the General Counsel, the ChargingParty, or the Respondent. This is so because at times Ihave found that various portions of testimony of wit-nesseswere unreliable, whether through faulty recollec-tion of facts or deliberate fabrication. Accordingly, Ihave made findings and drawn conclusions based onwhat I consider to be a logical sequence of events. Thus,although I have concluded that Respondent, being awareof the union activity of the various alleged discrimina-tees, attempted to discourage union activity of its em-ployees from the commencement of the organizationaldrive of the Charging Party, and have concluded thatmany of the allegations of the General Counsel havebeen sustained by him, I have also concluded that al-though Respondent may have demonstrated animus bothtoward the Charging Party and its employee-members,Respondent had good cause in several specific instancesto act in the manner that it did. Thus, in these specificinstances, I have concluded that the General Counsel hasfailed to sustain his burden of proof.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Operations of RespondentThe evidence reflects that at the time of the hearing inthe representation proceeding, Respondent employed ap-proximately 16 individuals in 4 departments, includingthe camera department, the stripping department, thecontact department, and the plating department. Of these16 individuals, 2 were drivers, 1 a messenger, and ap-proximately 7 spent the majority of their working timeperforming various tasks, including black-and-white andcolor camera work, dot etching, contact work, strippingwork, and "step-and-repeat" work. The balance of theindividuals in the work force performed both clericaland lithographic tasks.The record also revealed that the Intervenor and Star-Kendall Plate Service, Division of Einhorn Enterprises,6were parties to a collective-bargaining agreement cover-ing all productionand maintenanceemployees employedat Respondent's place of business. The unit description ofthis agreement included truckdrivers, but excluded allclerical and office employees, guards, professional em-ployees, and supervisors.The effective dates of theagreementwere from June 1, 1972, to June 1, 1975, withan automatic year-to-year renewal provision if neitherparty sought to modify or terminate the agreement atleast 60 days prior to any expiration date. Respondentvoluntarily recognized the Intervenor after a check ofunion-authorization cards indicated that the Intervenorenjoyed majority status. In his Decision and Direction ofElection dated February 21, 1981, the Regional Directorfound that the collective-bargaining agreement betweenRespondent and the Intervenor was not a bar to theprocessing of the petition in Case 29-RC-5121.All the employees of Respondent work on one floor ofits facility.The various work areas are divided in somefashion. The plating and stripping departmentsare sepa-rated by a line of shelves approximately 6 feet in height.The "step-and-repeat" and film processingareasare adja-cent to the strippingarea.The contact, color enlarging,and camera areas follow in a line adjacent to the "step-and-repeat" area. There is an office adjacent to the strip-ping and platingareas and wrapping tables and layouttables across from the "step-and-repeat," contact, andcamera areas.No evidence was received relating to the status of the Intervenorwho did not appear at the hearingThis was the previous name of Respondent 580DECISIONSOF NATIONALLABOR RELATIONS BOARDB.Union ActivityIn August 1980 Local I began its organizational driveamong Respondent's employees.Following a number ofmeetings held in the office of Union Vice PresidentJoseph Cincotta, various employees of Respondent, in-cludingMary Lou LaCava, Fred Becker, Steven Moss,Bob Chase, Douglas Wolder, Adrian Fields, HarveyGoetz,and, later,Angel Cordero,signed a letter identi-fying themselves as supporters of the Union. The letterof August 27, 1980, was sent to Respondent, notifying itthat the Union had filed a petition with the Board. OnAugust 297 the Union filed its petition in Case 29-RC-5121.C. Supervisory Status ofMichael Rackmil and RonaldCollmanAlthough originally Respondent denied in its answerthat either Michael Rackmil or Ronald Collman were su-pervisors within the meaning of Section 2(11) of the Act,at the hearing Respondent stipulated, and I find, thatboth Rackmil and Collman are supervisors within themeaning of Section 2(11) of the Act.D. Status of Patricia KotarskiIn his Decision and Direction of Election in Case 29-RC-5121, the Regional Director found the following setof facts relating to Kotarski:The record discloses that Pat Kotarski was ini-tially hired by the Employer to perform only officework some six years ago. Since that time her dutieshave evolved to the extent that she checks materi-als, orders supplies, types delivery orders and labels,calls customers, answers the telephone, keeps trackof accounts receivable and does some bookkeeping.She also makes coffee, collects coffee money, bringssupplies to employees, checks packages and deliv-eries and keeps track of inventory. On occasion,perhaps once or twice a week, she cleans film at thestripping table in the early morning. She has accessto employee personnel records, as do Stanley Em-horn and Michael Rackmil, and reports directly toStanley Einhorn or Michael Rackmil.She performs her clerical tasks in her office lo-cated at the front of the shop adjacent to the platingand strippingareas.At the hearing she testified thather various duties require her to be in the plant areaapproximately twenty percent of the time. Therecord indicates that she reports to work approxi-mately one hour earlier than the other employees,as do Rackmil and Baer.She is paid on a salarybasis and earns almost as much as William Einhorn.Although she does not punch a timeclock, as doother employees, she occasionally signs employeetimecards.The record reflects, however, that em-ployees occasionally sign their own corrections on.timecards.IAll dates of events from August through December occurred in 1980and from January through July occurred in 1981In addition to the above set of facts, the evidence ad-duced at the instant proceeding revealed that Kotarskiwas the only employee other than the supervisory staffto have access to the payroll records. Further, she waspermitted to make changes on employee timecards with-out approval of any of the owners. She was treated as aconfidante by management and had knowledge of the in-ternal operations of Respondent. She socialized with twoof Respondent's owners and was informed, via confiden-tialconversations with both Rackmil and Stanley Em-horn, the former owner of Respondent, of an impendingchange of ownership long before it was made known tothe rank-and-file employees. Kotarski acted as a conduitbetween management and employees. For instance, sherelayed confidential information obtained frommanage-ment to rank-and-file employees and, conversely, relayedto managementemployee requests for raises. Employeesapproached Kotarski with questions relating to policyand personnel matters,such as sick leave and medicalbenefits.According to Kotarski, Rackmil never askedher to speak to any employees about Local 1 nor did heask her to inform employees that if Local 1 came intothe shop the plant would be closed. However, Kotarskidoes concede that Rackmil once informed her, "that hehad investigated a few other unions and that what theirdemands and everything were-we would probably beforced to close eventually. It would put us out of busi-ness.The expenses were too high." However, Rackmildid not tell her to relay that information to any otheremployee.DiscussionBoth the General Counsel and Respondent concedethat the critical issue in determining whether or not Ko-tarski is an agent is whether, under all circumstances, the"employees would reasonably believe that [Kotarski] wasreflecting company policy, and speaking and acting formanagement."Community Cash Stores,238 NLRB 265,266 (1978).The Regional Director, with approval from the Board,found that Kotarski was not a supervisor as defined inSection 2(11) of the Act.The issue then becomes whether or not Kotarski actedas an agentforRespondent. The evidence unfolded atthe hearing revealed that the only incidents relating toKotarski occurred in conversations she had with MaryLou LaCava, one of Local l's most ardent supporters.8No evidence was presented that Kotarski made any state-ments to any other employees which could be interpret-ed as violative of Section 8(a)(1) of the Act.It is clear, as the General Counsel contends, that Ko-tarski enjoyed special privileges not enjoyed by otheremployees of the plant. It is further clear that Kotarski,although perhaps classified as a secretary, was a confi-dante of many of the hierachy of Respondent and, infact,performed various duties of such a nature that itmay be concluded that Kotarski was a confidential em-9The record established that LaCava'sactivities included being amember of the in-plant organizing committee, signing a letter addressedfrom the Union to Respondent,testifying at the representation hearing,and soliciting union-authorization cards EINHORN ENTERPRISES581ployee, as she had knowledge and information relating toformulation of labor policies of Respondent. However,no evidence was adduced that Kotarski was a formulatorof, or participated in, the making of any labor policy. Al-though the General Counsel contends that Kotarski was"also asked by Rackmil to talk to the employeesabout theUnion,"the record establishes that "the Union" referredtowas the Intervenor, and not Local l.s As statedabove, in deciding whether Kotarski is an agent of Re-spondent, it must be decided whether employees wouldreasonably believe that her statements and actions re-flected company policy and that she was acting for man-agement.LaCava conceded that Kotarski had no super-visory powers and, in her opinion, Kotarski was not partof the management team. Thus, it is logical to concludethatduring a conversation that Kotarski had withLaCava on September 2, 1980, LaCava understood thatKotarski was not speaking to her as part of the manage-ment team,but as a secretary in the plant and as a friendof LaCava, as Respondent so contends. Accordingly, Ihave concluded that Kotarski at no time was acting as anagent for Respondent, and that any statements or actionsperformed by her cannot be imputed to Respondent.E. The Alleged8(a)(1) Allegations1.Solicitationof Employees to Join a Union OtherThan Local 1, Threats of Plant Closure, andWarning and Directing Employees To RefrainFromBecomingMembers of Local 1All the evidence relating to these allegations consistedof conversations that Kotarski had with LaCava on Sep-tember 2. There is no dispute that these conversationsdid occur, as testified to by LaCava. Thus, should it beconcluded that Kotarskiwas an agentof Respondent, itwould follow that the allegations, as listed in this section,would be found to be violations of Section 8(a)(1) of theAct.However, as I have found Kotarski not to be anagent of Respondent, but spoke in her capacity as a sec-retary or a confidential employee, I shall recommendthat this portion of the complaint be dismissed.2. Interrogation of employeesThe General Counsel alleges in his complaint, "On orabout October 1, 1980, Respondent by Ronald Collman,itrs supervisor and agent, interrogated its employees con-cerning the employees' membership in, activities onbehalf of, and sympathy in and for Local 1."To support this allegation, the General Counsel pre-sented two witnesses, LaCava and Sheldon Jacoby, aformer unit employee and alleged discriminatee. Theundisp8uted evidence established that on October 1,LaCava entered the area where Jacoby worked. Collmanwas nearby at the time. LaCava requested that Jacobysign a union-authorization card, which he did. Accordingto Jacoby and LaCava, at the time of the cardsigning,Collman positioned himself close enough tothe signingto see what was happening, an allegation which wasdenied by Collman. After LaCava left the room, accord-9No evidence was adduced that any of Respondent's supervisors askedKotarski to speak to employees about Local Iing to Jacoby, Collman asked him what he had signed, towhich Jacoby replied that it was of no importance. Atthe end of the day, once again Collman asked Jacobywhat he had signed, and once again Jacoby respondedthat it was of no importance. No further evidence wasobtained from Jacoby relating to this alleged "interroga-tion."Collman denied questioning Jacoby immediately fol-lowing the signing of the union-authonzation card. Hedoes admit that later in the day he asked Jacoby what hehad signed. The explanation rendered by Collman wasthat he had found a raffle ticket on the floor in the workarea that day and thought that if it was the documentthat Jacoby had signed earlier that day, he would returnit to him.DiscussionIcreditCollman's version that he did not see whathad been signed by Jacoby for the followingreasons:1.Had he seen that Jacoby had signed a union-authori-zation card, there would have been no reason for him tohave questioned Jacoby about what he had signed.2.There is no evidence that any questionsrelating tothe signing of a union-authorizaton card were asked, norwere any threats made by Collman to Jacoby relating tosuch activity.3.Collman, as a supervisor of Respondent, had everyright to inquire of Jacoby, a unit employee, what he wasdoing on company time in the work area.4.Inasmuch as Jacoby had not informed Collmanabout his "union activity," no further followup was madeby Collman at that time or any other timne subsequentlywhich would be construed as a violation of Section8(1)(1) of the Act with respect to this particularallega-tion of the complaint.As the Board indicated inArvin Industries,226 NLRB925, "[W]e do not find that [supervisor's] conversationwith [the employee] tended to interfere with employeeSection 7 rights in violation of Section 8(a)(1). [Supervi-sor's] remarks were neither coercive nor uttered undercircumstances that would induce fear of reprisal amongemployees. The exchange between [supervisor] and [em-ployee] essentiallywas limited to [supervisor's]casualquery... ." The circumstances in the case cited in-volved specific union activity in the "casual inquiry" of asupervisor to an employee. In the instant case, there isno evidence that Collman was aware of any union activi-ty of Jacoby, nor was evidence adduced that the casualinquiry by Collman was made for the purposes of induc-ing any fear of reprisal for union activity on the part ofJacoby or any other employees of Respondent. Accord-ingly, I find and conclude that the General Counsel hadnot sustained his burden of proving a violation of Seciton8(a)(1) of the Act in this portion of the complaint.F. Alleged 8(a)(3) and (4) ViolationsIn, Case 29-CA-8280, the General Counsel alleges that"On or about September 2, 1980, Respondent laid offemployees Fred Becker and Steven Moss, and on oraboutOctober 3,RespondentdischargedSheldonJacoby, and since those dates have failed and refused to 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecall or reinstate the employees because they joined andassistedLocal 1 and engaged in other concerted activityfor the purpose of collectivebargainingand mutual aidand protection."InCase 29-CA-8407, the General Counsel alleges-"Since on or about October 1, 1980, Respondent by M.Rackmil, its agent and supervisor, and by other agentsand supervisors presently unknown, assigned its employ-ees to more arduous and less agreeable job tasks, subject-ed said employees to more onerous conditions of workby engaging in stricter supervision of said employees, in-creasing the work load of the employees and withdraw-ing certain privileges previously enjoyed by them."In Cases 29-CA-8796 and 29-CA-8811-2, the GeneralCounsel further alleges: "On various dates since October6, 1980, and on April 6 and 13, 1981, Respondent Mi-chael Rackmil, its supervisor and agent, and by other su-pervisors and agents presently unknown, subjected itsemployee Mary Lou Lacava, to more onerous conditionsof employment, prevented her from associating withother employees in the course of her work by requiringher to remain in the darkroom and directing her not toassociate with pro-Local 1 employees, and withdrew theprivilege previously accorded to her of sitting in theoffice when there was no work for her to do." 101.Layoffs of Becker and MossThe undisputed evidence established that on Septem-ber 2, at the end of the workday, Ronald Collman, oneof the supervisors of Respondent, informed Fred Becker,a color cameraman, and Steven Moss, a dot etcher, thatthey were being laid off for lack of work. At the timethis occurred, an employee working as a black-and-whitecameraman was about to terminate his employment.Becker, who was qualified to perform work as a black-and-white cameraman, offered to continue employmentat a reduction in pay to perform that function. However,the offer was refused. The record further indicated thatboth Becker and Moss were recalled by Respondent inOctober 1980 (exact date not clear).The record further disclosed that Respondent uses apiece of equipment known as the Rayne enlarger, capa-ble of performing color work in the camera department.Approximately 2 weeks before the layoffs of the two in-dividuals, the Rayne enlarger became inoperative andhad to be sent out for repair.Collman testified that the work performed by theRayne enlarger could not be performed by the colorcamera. Thus, it was necessary for Respondent to sub-contract work done by Becker and Moss to other shops.Rackmil testified that even prior to the breakdown of theRayne enlarger, work to which Moss and Becker wereassigned slowed down tremendously during the summerof 1980.The undisputed evidence also established that the sameRayne enlarger had broken down in the past on at leastsix separate occasions, as much as for a 2-week durationand, although work was subcontracted to other printing10 This allegation is, in effect, a more detailed specification of the alle-gation inCase 29-CA-8407shops because of the malfunction of the Rayne enlarger,no employees were ever laid off.DiscussionIn reviewing, studying, and analyzing the entirerecord, despite the valiant efforts of Respondent's coun-sel, both at the hearing and in his brief, the weight of theevidence, in its entirety, has convinced me that Respond-ent, through its supervisors and managers, on being in-formed of the union activity of its employees in favor ofthe Charging Party, engaged in a series of actions withthe purpose of discouraging its employees from the ac-tivity.Although in some specific instances, the GeneralCounsel and the Charging Party have not convinced methat the General Counsel has sustained her burden inspecific allegations.On the whole, I am convinced thatRespondent, principally through Michael Rackmil, withaid from various other supervisors, has committed sever-al violations of Section 8(a)(1) and (3) of the Act. I basemy conclusion principally on the fact that prior to theadvent of activity of the Charging Party in August 1980,the turmoil that later evolved in Respondent's plant wasentirely absent.On receiving notice of the ChargingParty's representation petition, Respondent immediatelyattempted to nip in "the bud" the activity of its employ-ees.Having been advised by the Charging Party that sev-eral employees were active adherents of the Union, in-cluding Becker and Moss, Respondent used as a pretextthe lack of work in its plant to lay off both employeesprecipitously without any advance notice I was not im-pressed with the testimony of Collman about the reasonsfor the discharge. Nor was I impressed with the abun-dance of testimony and documents submitted by Re-spondent to demonstrate what "terrible" employees, es-pecially Becker, there were in the plant deserving of lay-offs, suspensions, warning notices, and discharges. I donot condone the various acts of "horseplay" attributedwithout dispute to Becker in the plant Such "horseplay"and "fooling around" lead me to believe that many ofthe employees, especially Becker, were not model em-ployees.Nevertheless, the record establishes that Re-spondent accepted these employees at face value with alltheir various idiosyncrasies and instituted no disciplinaryaction against anyone prior to the organizational activityof the Charging Party. Accordingly, I am convinced thatBecker and Moss were laid off discriminatorily for thefollowing reasons:1The representation petition of the Charging Partywas filed and received by Respondent immediately priorto the layoffs of Moss and Becker.2The Charging Party made known to RespondentthatMoss and Becker were two of its adherents.3.Without warning, the employees were abruptly in-formed of their layoffs at the close of business on Sep-tember 2.4.No offer of other employment at the plant wasmade to either employee, despite the fact that Beckerhad experience in and was qualified to perform black-and-white camera work. EINHORN ENTERPRISES5835.Although I credit Collman that Becker requestedthe black-and-white camera work and that he be paid"off the books," Respondent rejected the proposal out ofhand without offeringBecker anopportunity to work"on the books "6.Although Respondent contends that as a result ofthe breakdown of the Rayne machine, the layoffs ofthese two employees were necessary, it is undisputedthat at no time in the past when the machine brokedown, or for any other reason, had any employees beenlaid off.7.Although Collman testified that it was Einhorn, theformer owner of Respondent, who had decided to lay offthe two employees, the evidence presented by both Coll-man and Rackmil revealed that it was Rackmil who de-cided not to retain Becker following his offer of "work-ing off the books." In addition, Collman and Rackmil as-serted inconsistent reasons why Becker was not retained.8.Although Respondent defended its decision for notretainingBecker, no evidence was adduced to establishwhy Moss was not retained at some other position.9.Evidence was adduced at the hearing that Respond-ent had been advertising for strippers throughout thesummer of 1980 and, indeed, several part-time stripperswere hired in October. No evidence was submitted thatMoss was offered any opportunity to train as a stripperin order to continue his employment at Respondent.10.Although Respondent asserted that the principalreason for the layoffs of the two employees was lack ofwork, and that it refused to hire Becker to performblack-and-white camera work because he wanted towork "off the books," Respondent further claimed thatBecker protested performing black-and-white camerawork when asked to do so in the past and preferred notto perform this operation. Becker does concede that hepreferred color to black-and-white camera work. How-ever, I was not convinced by the evidence that Beckerrefused to perform black-and-white camera work, or thathe was disinterested in performing the work, consideringthe fact that the alternative was a layoff.11.The fact that Becker was recalled to work approxi-mately 6 weeks later convinces me that despite Respond-ent'sassertion thatBeckerwas constantly "foolingaround," his work was apparently good enough for Re-spondent to reacquire his services.Accordingly, I have concluded that the Respondentviolated Section 8(a)(3) and (1) of the Act by laying offBecker and Moss on September 2, 1980.2.Discharge of Sheldon JacobySheldon Jacoby began employment for Respondent onSeptember 4 as a black-and-white cameraman. i i Jacobyworked for Respondent until Friday, October 3 Duringthis period of employment, Jacoby testified that Collman,his immediate supervisor, had indicated to him on nu-merous occasions that he was performing good work.However, on the second Saturday of employment,Jacoby conceded that Collman did state that he had towork a little faster. Jacoby responded that the speed wasbeing impeded by faulty equipment, to which Collmanreplied that he would speak with Rackmil about repair-ing or replacing the equipment.On Friday, October 3,12Rackmilinformed Jacobythat because his work was slow he was being let go. Ac-cording to Jacoby, Rackmil cited no specific examples ofslow work but, in fact, admitted that the work was notslow or of poor quality, and that he dust wanted to layoff Jacoby.Jacoby testified that after Rackmil left his work area,he overheard Rackmil speaking to Collman, Baer, andLoPresti, three other supervisors of Respondent, that hedid not want a union at the plant. He further heard Baermake a similar comment at this time.Rackmil shortlythereafter returned to Jacoby's work area and was askedby Jacoby for examples of his poor work.Rackmil did not inform Jacoby of any examples and,in fact, acknowledged that his work had not been so bad.Jacoby asserted that during this conversation he heardCollman state that Rackmil was changing his story withrespect to Jacoby's discharge.Rackmil testified that at the time he hired Jacoby, heexplained that it was necessary that work be performedat a quick pace. In addition, he informed Jacoby thatthere would be a probation period and if his work wassatisfactory, he could retain his employmentRackmilfurther asserted that he had checked Jacoby's work onmany occasions and found that his negatives were over-exposed and he failed to work fast enough. Rackmil fur-ther testified that he had no knowledge of any union ac-tivities of Sheldon Jacoby.Collman testified that on several occasions prior to theterminationof Jacoby, he had advised Jacoby that hewas displeased with both the quality and the speed of hiswork He further stated that he reported to Rackmil thatJacoby's performance was unsatisfactory. Also, it shouldbe noted that Collman denied looking over Jacoby'sshoulder on October 1 and observing him signing aunion-authorization card for Local 1.DiscussionOther than his signing of the union-authorization cardhanded him by LaCava on October 1, no evidence wasadduced at the hearing of any union activity by JacobyIcredit Rackmil's testimony that, on being hired, Jacobywas informed that he would be on probation on a tryoutbasis and that during the tryout period he was constantlycriticized by Collman, his immediate supervisor. In fact,Jacoby acknowledged that Collman informed him that ifhis work did not speed up, he would be fired.The General Counsel argues that as Jacoby heard thatthe supervisors discussed among themselves within hishearing range the reason for his discharge, one must con-clude that Jacoby was discharged for signing the union-authorization card in violation of Section 8(a)(3) of theAct. I find no merit in this argument. The evidence pre-" It should be noted that his commencement of work as a black-and-white cameraman occurred 2 days after Becker, who was denied work asa black-and-white cameraman, was laid off for lack of work' 2 It is noted that this occurred 2 days following the incident wherebyJacoby alleged that Collman had observed him signing a union-authoriza-tion card handed to himby LaCava 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDsented at the hearing has failed to convince me thatJacoby heard any discussion regarding his discharge bysupervisors. I do not believe that any Respondent super-visorswould speak in the plant so loud as to be over-heard by unit employees respecting the reasons for Ja-coby's discharge. Furthermore, as Respondent points outin itsbrief, in Jacoby's affidavit submitted to a Boardagent shortly after the alleged incident occurred, he ac-knowledged that "they were all speaking at once and Ido not know who said what." Despite my convictionthat Respondent engaged in various deeds which consti-tute violationsof the Act,Icannot attribute the dis-charge of Jacoby to Respondent's eagerness or desire torid itself of a union adherent. Although I recognize thatthis discharge occurred during the very active period ofRespondent's antiunion activity, I do not believe that theGeneral Counselhas sustainedhis burden that Jacoby'sdischarge was the result of any union or protected activi-ty.Accordingly, I recommend that the allegation thatJacoby was discriminatorily discharged in violation ofSection 8(a)(3) of the Act be dismissed. 133.Assignment to more arduous and less-agreeablejob tasksThe General Counsel supported this allegation throughthe testimony of Harvey Goetz, a unit employee, whotestified that following his testimony at a representationhearing, he was asked to scrub out the sink, sweep thefloor, and empty garbage, work that he had never per-formed prior to his testimony at the representation hear-ing.On cross-examination, however, Goetz admitted thathe never was subject to discipline for refusing to scrubthe sink, and he further admitted that as part of hisnormal work routine, he was obliged to clean out thesink.He also admitted that prior to the hearing, Rackmilhad requested him to maintain the cleanliness in his workarea and that he did maintain cleanliness of his area priorto the hearing. He further admitted that he smoked anddropped his cigarette butts on the floor many times asthere was no ashtray present and, as the area requiredcleanliness,he did pick up his cigarette butts. He conced-ed that on approximately three occasions he did notsweep up when asked to by Rackmil, but was not disci-plined for his failure to do so.4.More onerous conditions of work and strictersupervisionGoetz testified that after the representation hearing,"It got very difficult to work." He explained that Rack-mil would assign him work at the beginning of the dayand return approximately every half hour to assign himanother detail prior to his completion of his first assign-ment. In addition, Goetz asserted that "He would beconstantly on my back all day for various different rea-sons,even if I went to the bathroom." He amplified histestimony by explaining that Rackmil,on a daily basiswhen Goetz was required to visit the bathroom, yelled at13 It isto be notedthat the allegation relating tothe discharge ofJacoby isintertwined with the alleged 8(a)(1) interrogationof Jacoby Ihave discussed this at length, supra, wherein I concludedthat the Gener-alCounsel had not sustained his burden of proving that allegationhim, asking him what he was doing and requesting thathe come out According to Goetz, this all began in Sep-tember 1980, prior to his appearance at the representa-tion hearing, but after the advent of the Union at theplantMoss, employed by Respondent from May 1980 toSeptember 1981, testified that on his return from alayoff14 Rackmil commenced to complain with respectto the speed of his work on a daily basis. According toMoss, prior to the advent of the Union, his speed hadnot been questioned, and it remained constant during hisentire termof employment with Respondent.LaCava testified that prior to October 1980 she wasable to visit the stripping area to talk to strippers and,although there were supervisors present, her visits oc-curredwithout comment. However, in October 1980,Rackmil prohibited her from talking to the strippers Inaddition,Rackmil ordered LaCava to cease going intoKotarski's office, something that she had been doingfrom the time she started employment at Respondent.On cross-examination,LaCava conceded that althoughprohibited from speaking to the strippers while in thestripping department, she ignored these instructions fromRackmil and continued to speak to the employees asbefore.5.Withdrawal of certain privileges previouslyenjoyed by employeesAngel Cordero, a former stripper and an alleged dis-criminatee, testified that prior to the discharge of DougWolder, a full-time stripper, he had been accustomed totakingmore than his normal half-hour lunch period.However, after Wolder's discharge, 15 Rackmil began tocomplain about Cordero's excessive lunch periods.LaCava testified that prior to the advent of the Union,during slack periods of work, she spoke to other employ-ees and sat in the lunch area without any complaint fromRespondent.However, following the advent of theUnion,Rackmilordered LaCava to stay in the contactroom when she was not actually working. She furtherasserted that prior to the advent of the Union, she hademployed a practice of cashing her paycheck at the sametime as other employees. However, subsequent to theadvent of the Union, Rackmil compelled her to cash herpaycheck alone.On cross-examination, LaCava conceded that althoughordered by Rackmil to remain in the contact room ratherthan wander around andstay away from the lunch table,she disobeyed his orders and continued her usual routineShe further admits that she was not disciplined in anymanner for disobeying Rackmil's orders.6Written warningsThe General Counsel alleges, "On or about October 1,1980,Respondent instituted a policy of issuing writtendisciplinary warnings, and since that time has issued saidwarnings to certain of its employees "14Discussed in detail supra'sWolder's discharge was not alleged as an unfair labor practice EINHORN ENTERPRISES585Through testimony of witnesses and documentary evi-dence, the General Counsel established that commencinginOctober 1980 written warnings were issued to manyemployees, all who were supporters of Local 1, for vari-ous infractions of company rules and regulations.October 13, 1980-Anotice for playing a radio tooloud in the work area which distracted other employees.October 14,1980-Lateness for 20 minutes.November 22,1980-Failure to report an allegedillnessinwhich Goetz was absent I day and failure to completea work assignment before leaving for lunch without noti-ficaion.December 19,1980-Arriving late 1 hour and leavingtheworkplace in early afternoon without reporting tomanagement.In addition, Goetz failed to report his ab-sence from work due to illness until his mother tele-phoned at 11 a.m. on the date of his absence In addition,Goetz was criticized for unsatisfactory work perform-ance and quality of work produced.January 13,1981-Late"for work 5 of the last 6 work-ing days, failure to produce evidence of his whereaboutson January 9, resulting in a 2-day suspensionJanuary 23,1981-Reprimand for leaving at 2 p.m. fora medical appointment. Unacceptable to RespondentFebruary 3,1981-Warnings for excessivelateness inJanuary and February. Suspended for 2 days withoutpay.February 18,1981-Lateness for 40 minutes, resultingin final warningnotice prior to termination.February 6,198116-Latenesson nineseparate occa-sionsranging from8 to 45 minutes.This resulted in theterminationof Goetz.Goetz testifiedwithout contradiction that all the in-fractions of company rules for which he received writtenwarnings subsequent to October 1, 1980, were broken byhim on various occasions prior to October 1, 1980, withfullknowledge of Respondent. However, although ver-bally reprimanded by Respondent's supervisors, at notime wereany written warnings given to him.Fred Becker received the following written warningssubsequent to October 1980:November 22,1980-For engaging in horseplay andstealing time and materialfrom the Company and for in-subordination, Becker was suspended for 2 days.December 9,1980-For failing to completean assign-ment.July 9, 1981-Forplaying dice and having a radio inthe camera departmentJuly 17,1981-Unauthorized use of camera and materi-al.Steven Moss received the following written warnings:December 9,1980-Absence for an entire day withoutnotifying Respondent.February 5,1981-lateness ontwo occasions withoutnotification to Respondent. This resulted in a 2-day sus-pension.Angel Cordero received the following written warn-ing:1eThis notice is obviously misdated as the body of the written repri-mand indicates various infractions by Goetz up to and including April 9,1981A handwritten note at the bottom of this reprimand indicated thatitwas received by Goetz on April 9, 1981October 21,1980-Failure to report to work on twodates without notification to Respondent.Mary Lou LaCava received the following writtenwarnings:October 21,1980-Failure to receive permission fromRespondent for leaving the shop at 11 a.m. and failure tonotifyRespondent that she would be absent for theentire day.October 31,1980-Removing timecards of employeeswithout authorization,resulting in a 2-day suspension.It is undisputed that no written warnings were evergiven to employees for infractions of company rulesprior to October 1980.'Rackmil asserted that the employees had constantlybeen warned verbally of various company infractionsthroughout the years. Matters worsened in the summerof 1980. However,inasmuchas the ownership of theCompany was in the process of being changed, he assert-ed that no company policy change was performed at thattime.However, as the infractions became more frequentand more serious, more strict disciplinary measures hadto be taken by Respondent. 'DiscussionThe General Counsel alleges that "Commencing ap-proximately October 1, Respondent engaged in 'a seriesof discriminatory acts for the purpose of discouraging itsemployees from engaging in union and concerted activi-ties in violation of Section 8(a)(3) and (1) of the Act."Respondent, on the other hand, claims that inasmuch asRespondent was losing control of the employees whohad been engaged in various unbusinesslike activities fora long time, it was necessary for Respondent to instillmore strict work rules to obtain more productivity fromitsemployees. The stricter rules had no relation to orbearing on the protected concerted activities engaged inby its employees, and, therefore, the Respondent arguesthat the allegations with respect to these enumeratedmatters should be dismissed. I find merit in the GeneralCounsel's positionThe record indicates that having disposed of BeckerandMoss on September 2, Respondent remained, dor-mant in its activities against its employees during themonth of September However, the record further re-veals that a hearing on the representation' petition filedby the Charging Party was conducted in late Septemberand early October, and both LaCava and Goetz testifiedfor the Charging Party at the'hearing. Shortly thereafter,Respondent engaged in a series of acts, as enumeratedsupra, particularly against LaCava and Goetz. The evi-dence is undisputed that the following did occur:1.More strict supervision of Goetz and LaCava2.Withdrawal of privileges previously held by Cor-dero (shortening his lunch period) and by LaCava (pro-hibiting her from speaking with employees, sitting in thelunch area during her lunchbreak, and cashing paycheckswith other employees).3.The issuance of writtenwarningsto.Cordero,Becker, Moss, Goetz, and LaCava for infraction of com-pany rules, something never done previously for. similarinfractions. I recognize that most of Respondent's em- 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees may not be as industrious, loyal, conscientious,trustworthy, or ambitious as Respondent would havethem be. I do not condone the various activities of theseemployees, e.g, LaCava being absent for an entire daywithout notification to Respondent and her handling oftimecards in October, or Becker's "fooling around" inthe plant and using equipment and materials of Respond-ent for personal use. Nevertheless, the record revealedthat various infractions and misbehavior of employeeshad been occurring for a long time, and there was nochange in their behavior from their preunion activities totheirpostunion activities.Respondent had condonedthese unbusinesslike activities of its employees for a longtime.Although Respondent asserts that in the summer of1980 it had decided to become more strict in relationwith its employees, the strictness applied to these em-ployees did not commence until following the filing ofthe petition by Local 1 and the hearing in late Septem-ber.The "crackdown"commencinginOctober mayhave been warranted under normal circumstances. How-ever, the timing of Respondent's actions against theknown union adherents is too coincidental not to takedue notice. Although the Board has held that timing,standingby itself,may be insufficient to find a violation,the Board looks to certain established factors such asknowledge of union activity,animus,and the validity ofreasons asserted for the discriminatory conduct of an em-ployer.17I am cognizant of the fact that Board decisions can becited by both the General Counsel and Respondent tosupport their respective positions with respect to issu-ance of written warnings. However, each case must beanalyzed on its own merits. In this particular case, I donot credit Rackmil's testimony that various disciplinaryactions, including the written warnings, were institutedbecause ofbusiness reasons.I find and conclude that thevarious restrictions of employees' activities, the with-drawal of privileges, and the myriad of written warningswere all done for the purpose of discouraging the unionactivities of the employees of Respondent. isIn arriving at my decision, I have taken into consider-ation the arguments of Respondent in its brief and itscases cited to support its position. However, each casemust be judged by its own particular facts and, in thiscase, I cannot agree with Respondent's position.Although the General Counsel alleged as one of thediscriminatory actions of Respondent its ordering Mossto deliver plates to Rackmil rather than directly to theplatemaker,Ido not find this to be a violation of theAct. I find it to be a managerial prerogative, not onerousor demeaning.Although it may take more time to do thejob, as Moss suggests, that had no harmful effect onMoss or any other employee. Furthermore, Rackmil'scomplaint that Moss was working too slowly and askedhim to speed up does not constitute a violation. Again, itismanagerialprerogative to require employees perhapstowork faster than they are working, no written repri-17Jenks Cartage Co,219 NLRB 368, 369-370 (1975), in which theBoard adopted the rationale of Administrative Law Judge Samuel Singer18 See, for example,Shirt Shed, Inc,252 NLRB 292, 300 (1980)mand wasaccorded to Moss, and no deleterious effectresulted from Rackmil's request.Ialso have considered the fact that LaCava ignoredmany of the orders of Rackmil and that she continued toassociate with unit employees and wandered around theplant area instead of remaining at a specific spot. Herdisobedience of Rackmil's orders are irrelevant. The vio-lation occurred when Rackmil issued the orders. Thefact that she was not disciplined at a future time for dis-obedience cannot be used as a defense for Respondent toits unfair labor practices.With respectto the assignmentof employees to morearduous and less agreeable job tasks, I am in accord withRespondent's contention that the work assignments re-quested of Goetz are an ancillary task to his prime taskas platemaker, work that had been performed by him onoccasion prior to the advent of the Union, and which ap-pears to be a normal task for one in his position to per-form. The Genral Counsel offered no further evidence tosustain his position with respect to thisallegation, i.e, noother employees offered any testimony to establish thattheywere assigned more arduous work following theadvent of the Union 19 Accordingly, I shall recommendthat this portion of the allegation referred to herein bedismissed.7 Increasing workload of employees, termination ofAngel Cordero, and refusal to pay Cordero earnedwagesCordero testified on direct examination that he beganworking for Respondent in May 1980 as a stripper.20 Atthat time two other strippers were employed, namedSteve and Richie. Both Steve and Richie were full-timeemployees.Inaddition,anotheremployeenamedFrankel was employed part time at night.In early October 1980, Richie left the employ of Re-spondent and was replaced by Doug Wolder. Later thatmonth Steve also left Respondent, was not replaced, andhiswork was divided between Wolder and Cordero. OnOctober 22,Wolder was discharged. He was not re-placed, and all stripping work in the daytime was per-formed by Cordero. Cordero told Rackmil that if heneeded a stripper, Cordero could recommend a friend, towhich Rackmil replied, "Not right now because I haveproblems, and I'll let you know later." Rackmil did notbring up the subject of a stripper replacement to Corderoat any time thereafter.Cordero further testified that although permitted aone-half hour lunch period, prior to Wolder's dischargehe averaged approximately 45 minutes for lunch. There-after,when he took more than one-half hour for lunch,Rackmil advised that he could not do that in contrast toprior times when Cordero's excessive lunch hour evokedno comment from any of Respondent's supervisors.19One of the alleged discrimmatees,AngelCordero,in fact, deniedhaving any knowledge of any assignments of "more arduous work" toeither himself or any other employee, as alleged by the General Counsel20 Corderooriginally worked for Respondent approximately 9 monthsin 1976 or 197721 Steve,Richie, and Frank were not identified by last names EINHORN ENTERPRISES587Also, following Wolder's departure, Rackmil requestedCordero to come to work earlier and remain later. Cor-dero thereafter reported to work approximately 7:30 a.m.rather than his normal time of 8 a.m. He asserted that heleft his regular time at 5 p.m. because he was tired.On Thursday, October 23, in a letter handed to Rack-mil,Cordero requested a $50 raise. Rackmil stated thathe had no authority to grant the request, but wouldspeak to Einhorn, at that time still the owner of Re-spondent. Later that same day, Rackmil informed Cor-dero that Einhorn would not grant the raise request onthe basis that Cordero was irresponsible for having takenoff days without notifying Respondent. Cordero com-pleted his work that day. He did not report to work thenext 3 working days. On Wednesday, October 29, he re-turned to Respondent's facility to pick up his paycheckfor the previous week. He requested his paycheck fromKotarski,who stated that she could not give him thecheck unless he submitted to her a letter of resignationLoPresti also requested that he sign a letter of resigna-tion which he refused to do. Cordero contacted LaCavaand thereafter telephoned Concotta, vice president ofLocal 1, who advised Cordero to submit his own letterof resignation. Cordero composed a letter, stating that hewas resigning because of harassment as a result of hisunion activities on behalf of Local 1. He handed theletter to LoPresti who, after reading it, stated he couldnot accept the letter and would not hand Cordero hispaychek.He then telephoned Martin Scher, Respond-ent's labor attorney, who spoke with Cordero. Accord-ing to Cordero, Scher advised that Respondent's ownerswere "nice people" and "I should drop charges." Fol-lowing the telephone conversation, LoPresti informedCordero that if he wanted his money, he should get alawyerCordero responded that he would do that andwould see him in court. The following day, Corderotelephoned Respondent and again spoke with LoPresti,requesting his paycheck. LoPresti responded that he hadmailed the check to Scher. He further stated that the res-ignation letter of Cordero would not be accepted as it"was all lies." Cordero then telephoned Scher, request-ing his paycheck. Scher responded that he had not re-ceived it yet, but if he would sign the letter of resigna-tion he would get his paycheck. He further informedCordero that if he dropped his charges, he could prob-ably get his job back.22 Cordero refused to do as re-quested. Thereafter, Cordero telephoned Rackmil, againrequesting his paycheck. Rackmil responded that hewould not receive his paycheck unless he signed theletter of resignation, to which Cordero responded that hewould see him in court.On January 14, 1981, Cordero received his final pay-check after signing a letter of resignation, as requestedby Respondent. By letter dated February 23, 1981, Cor-dero notified Respondent that he signed the resignationletter of January 14 under financial pressures, but that histrue reason for leaving the employ of Respondent wasbecause he was "forced by you to quit because of myunion activities."22 Cordero did not identify further to what charges Scher was refer-ringOn cross-examination, Cordero stated the following-Rackmil told Cordero to bring in a letter of resignationand he would receive his paycheck on the normal Thurs-day payday, October 30. When he reported on October30,Rackmil was not there. He asked Kotarski for thepaycheck, she asked for the letter, and he said he did nothave it and would bring it in later. He further informedScher on the telephone that his reason for resigning wasthat he could not get the requested $50 raise or hospitalbenefits.Cordero conceded that it was Rackmil, notScher, who stated that if he signed a letter of resignationhe would receive his pay. Scher simply stated that heshould drop the charges. He further admitted that hisresignation letter was handwritten by LaCava as dictatedby him and signed by him.Cordero further acknowledged that on October 29 hedid not tell Rackmil he was leaving because he was har-assed for his union activities, nor was he leaving becauseother employees were being harassed for their union ac-tivities.Cordero stated that the reasons he left were because"theywouldn't hire nobody else. And, I was doingdouble work. And, I wasn't making no money; and, be-cause of the Union. Because they had a union and wedidn't.That was one of the main reasons I left. That'swhat turned me off on them all the way."In reference to the matters concerning Cordero, Rack-mil testified as follows:Rackmil essentially confirmed the conversation he hadwith Cordero on October 23 when Cordero requested araise in writing and was rejected by Respondent. He fur-ther testified that on October 29, at approximately 9a.m., he observed Cordero entering Respondent's prem-ises through the back door, approached one of the tables,and started to pack up his tools. He then observedLaCava conversing with Cordero for "a couple of min-utes," after which Cordero began to walk out the frontdoor. Rackmil intercepted him and asked, "What's hap-pening?" Cordero responded that it was obvious that hewas quitting because he did not receive his raise, andthat he would pick up his paycheck on Thursday. Rack-mil suggested that if he was going to pick up the pay-check Thursday, rather than Respondent mailing it, heneeded Cordero to bung a letter that he had resigned.Rackmil further stated that after Cordero left that after-noon, he instructed Kotarski that when Cordero returnedon Thursday he should receive his paycheck, providinghe submitted a letter of resignation The following day,by telephone, he also spoke with Ken Bahr and Kotarskito remind them of his instructions.Rackmil further testified that although he had receivedresignation letters from several employees, in addition toCordero, no one prior to Cordero's resignation from em-ployment had been requested to submit a letter of resig-nation.However, Respondent failed to produce any doc-umentary evidence of letters of resignation from anyother employee.When asked by the General Counsel why Cordero'spaycheck was being held up, Rackmil replied, "Becauseof his behavior in that he did not come in for three daysprior to asking for a raise. When he walked into the shop 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe came in, picked up his tools and started to walk outthe door. He never stopped to even come and tell me hewas leaving until I approached him halfway out thedoor.And at that time he told me he was leaving be-cause he did not receive his raise, and that was thereason.I said, `Fine; give it to me in writing, give it tome in a letter and you come tomorrow to pick up yourpaycheck.' And he said to me, `Fine, no problem, O.K."'Scher testified as follows: On October 29 Rackmil tele-phoned Scher, informing him that Cordero was quitting.Scher advised that in view of the fact that charges hadbeen filed by LaCava and Jacoby relating to unfair laborpractices, it would be a good idea to obtain a letter ofresignationfrom Cordero with the reasons for his resig-nation.The following day, October 30, LoPresti tele-phoned and asked Scher to speak to Cordero in refer-ence to the resignation letter. Cordero requested thereason for a resignation letter, to which Scher respond-ed, "So that it will be perfectly clear that you are leav-ing the company, and why you are leaving and just putit in writing so we will have it for the record and that'sthe end of it. No other reason." Cordero agreed to thesuggestion of Scher.Sometime later Scher again receiveda telephone call from LoPresti who read the resignationletter that Cordero had written out with the help ofLaCava and Concotta. Scher then engaged in a secondconversation with Cordero. Scher asked Cordero, "Whyare you giving us that kind of a letter?" Cordero re-sponded that after he had telephoned the Union andspoken to LaCava, she wrote the letter for him. Scherfurther testified that Cordero informed him that LaCavastated that this was the letter the Union wanted Corderoto give to Respondent.LoPresti then asked Scher if it was all right to givehim his paycheck. Scher answered that he had betterwait until Rackmil returns.The following week LoPresti again telephoned Scherto inform him that Cordero had returned, demanding hispaycheck. LoPresti stated that Rackmil had instructedhim that if he did not receive a truthful resignation letterfrom Cordero he was not to give him the paycheck. Lo-Presti then informed Scher that he had told Cordero thathe had mailed the check to Scher. On receiving thecheck, Scher mailed it back to Respondent's office.Sometime later, Scher was informed by Respondent thatithad received a letter from the New York State De-partment of Labor indicating that a complaint had beenfiledstating that final wageshad not been paid Cordero.Scher advised Rackmil that following a hearing on thematter, hw would probably be ordered to give the finalpaycheck to Cordero.In addition to the testimony of Cordero, Rackmil, andScher relating to Cordero's departure from Respondent'semployment, the evidence established that during themonth of October, Frederic Harber, Sidney Fisch, Her-bertReimer, and Richard Darienzo all were hired byRespondent to perform part-time work as strippers onthe evening shift.2322Details of this employment will be discussed,infra,in the sectionentitled,"Objections to the Conduct of the Election "DiscussionIt is the General Counsel's contention that "Corderoquit his job because he was doing double work, no newstripperswere being hired, the employees were notunionized, and because of the harassment he received be-cause of hisorganizingactivities on behalf of the Union."On the other hand, Respondent argued that, "Most sig-nificantwas that Cordero himself testified that he quitbecause he was not receiving a raise."On the subject of constructive discharges, the Boardhas held the following:There are two elements which must be proven to es-tablish a "constructive discharge." First, the burden im-posed on the employee must cause, and be intended tocause, a change in his working conditions so difficult orunpleasant as to force him to resign. Second, it must beshown that those burdens were imposed because of theemployee's union activities.CrystalPrincetonRefiningCo., 222 NLRB 1068, 1069 (1976).For the reasons stated below, I have concluded thatthe General Counsel has failed to sustain his burden of aviolation of the Act and, accordingly, I am recommend-ing that the allegation with respect to Crodero's con-structive discharge be dismissed.The record indicates that prior to the termination ofemployment of Cordero, Respondent hired a number ofpart-time employees as strippers to work on its nightshift.24Thus, although two strippers had recently leftthe employ of Respondent, Cordero was not left alone toperform the work of three individuals. The record estab-lishes that no full-time strippers were hired to replace thetwo recently terminated employees. However, althoughCordero may have not beencognizantof the fact, thepart-time workers did, in fact, replace the two full-timestripperswho had worked the daytime shift with Cor-dero. Although I have found that Respondent engaged ina series of unlawful acts to discourage union and protect-ed concerted activity of its employees, including a writ-ten warning issued to Cordero, I do not regard this actagainstCordero sufficient to make his working condi-tions intolerable. The record reveals that Corder's lunch-time was reduced, and that he did work longer hoursthan his normal amount per week. However, Corderodid receive overtime pay for this extra work, and did notworkas long hours as requestedby Respondent for hisown personal reasons. I conclude that Cordero, perhapsbelieving that he was the only stripper available and at-tempting to take advantage of this fact, requested a raisefrom Respondent which was denied. Thus, as admittedby him, he immediately voluntarily terminated his em-ployment. I do not consider that his letter of resignationinwhich he claimed he resigned because of harassmentby Respondent for his union activities is significant. Inote that following his resignation, he consulted with La-Cavca and Cincotta, and I have drawn the conclusionthat under their advice and guidance'25 the letter was24Full details of these part-time employees will be discussed morefully under the section, infra, entitled "The Challenged Ballots "25 The record is clear that it was LaCava who wrote the letter of res-ignationfor Cordero I do not credit Cordero or LaCava that it was Cor-Continued EINHORN ENTERPRISESwritten as a self-serving declaration for the benefit of theUnion. Accordingly, I am recommending that the allega-tion with respect to Cordero's termination as a violationof Section 8(a)(3) and (1) of the Act be dismissed.26Ifurther recommend that the allegation that employ-ees received an increase in their workload in violation ofSection 8(a)(3) and (1) of the Act be dismissed.As for the refusal to pay Cordero wages by Respond-ent, the General Counsel contends that "With respect tothewithholding of Cordero's final paycheck, it is obvi-ous that at least one of the reasons for Respondent's con-duct in this regard was the charge filed against Respond-ent by the Union."Respondent, on the other hand, contends that "Theevidence makes clear that Star Color acted reasonably inwithholding Cordero's last paycheck, when it was pre-sentedwith a fallacious resignation letter drafted by aunion leader."For the reasons listed below, I have concluded thattheGeneral Counsel has not sustained his burden ofproofThe creditable facts are as follows:On being informed by Cordero that he was quittingbecause of Respondent's failure to grant him a pay raise,Respondent requested Cordero to submit a letter to thateffect, and Rackmil instructed LoPresti not to deliverCordero's final paycheck until a resignation letter wasreceivedThereafter,when Cordero submitted a letterwhich indicated that he left because of the harassment ofRespondent for his union activity, Respondent rejectedthe letter.At this point, Martin Scher, attorney for Re-spondent, was advised of the situation by telephone. Ontwo different occasions he spoke to Cordero on the tele-phone.The General Counsel's brief states:Shortly after his letter was rejected, Cordero spokewithRespondent's attorney,Martin Scher, whostatedinter aliathatCordero should drop hischarge. (1035) In a vacuum this comment has nomeaningwhatsoever,however when viewed inlightof then-outstandingNLRB charges filedagainstRespondent by the Union, it becomes clearthat this was what Scher was referring to. The fol-lowing day, Scher removed all doubt why Corderowas not receiving his paycheck unless the chargewas withdrawn.The transcript, at 1035, referring to the first conversa-tion between Cordero and Scher, discloses the followingquestion and answer:Q. Was anythingelse said?A And, he just told me that I should dropcharges. That I shouldn't be like that, that they arevery nice guys. That they just got the place.derowho dictated the letterand itwas LaCava who wrote it because ofhis illegible handwritting28Corderoalso is a subject of a challengedballot to be discussed,infra, under the section entitled"The ChallengedBallots "589In the second conversation, which occurred after Cor-dero was told by LoPresti that he had forwarded hispaycheck to Scher, Cordero telephoned Scher himself.According to the transcript, at 1038, the conversation inpart relating to the subject matter is as follows:Q. OK. Was anything else said about the check?A. That if I would sign the letter of resignationthat I would get it. And,Isaid,no, that I wasgonna take them to Small Claims Court.Q. Did he say under what conditions he wouldgive you the check?A. If I would give them a letter of resignation.And, he had told me that if I would drop chargesthat he could probably get my job back.Based on the transcript testimony, I conclude thatthere is no nexus between Cordero's receiving his lastpaycheck and the withdrawal of a charge. Were I toaccept the conversation, as related by Cordero on directtestimony, I would agree with the General Counsel thatthe charge referred to was the NLRB charge filed by theUnion on behalf of Cordero in Case 29-CA-8407. How-ever, I do not credit Cordero's version. Scher, an experi-enced labor attorney, by this time was well aware thatthe Union had been filing charges alleging various viola-tions by Respondent. Nothing would be gained by Cor-dero'swithdrawal of a charge which was not filed byhim and which was only one of many. I credit on thewhole the factual account, as testified to by Rackmil andScher, relating to this subject matter. I further concludethat the reason Respondent requested a letter from Cor-dero, although no letters were requested by other em-ployees who had voluntarily resigned employment, was,as Respondent contends, that charges had been filed bythis time by the Union. Cordero was a known union ad-herent, and Respondent, in order to protect itself fromany future charges as was done herein, attempted toward off any unfounded charges by securing evidence ofa voluntary termination by Cordero unrelated to any dis-criminatory conduct ofRespondent.Accordingly, I rec-ommend that this allegation of an 8(a)(4) and (1) viola-tion be dismissed.8.Suspension of LaCava on November 3, 1980The General Counsel alleges that on November 3,1980, Respondent suspended LaCava for 2 days, Novem-ber 3 and 4, because of her union and protected concert-ed activities.Respondent admits suspending LaCava for the days in-dicated, but denies the suspension resulted from her pro-tected activities.As relatedsupra,LaCava was accused byRespondentof handling timecards of other employees without au-thorization and contrary to company rules. As a result,she received a written warning for this alleged infractionand thereafter was suspended without pay for 2 days.LaCava denied that she had touched anyone's timecardother than her own on that day. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDDiscussionThere is obviously a credibility question betweenLaCava and Kotarski relating to the incident of the time-cards.On the facts of the case, I credit the version ofKotarski. First, I was impressed with the demeanor ofKotarski and not too impressed with that of LaCava.Kotarski had little to gain by accusing LaCava of han-dling other employees' timecards, as related by her. Onthe other hand, LaCava, undoubtedly aware of a compa-ny rule27 was unwilling to admit that she had handled atimecard in fear of eventual disciplinary action by Re-spondent. I have drawn the conclusion that the motivefor LaCava touching timecards during this period was toobtain evidence for the Charging Party that Respondenthad hired employees to "stack the unit" which mayresult in an eventual victory at the polls for Respondent.Accordingly, LaCava could not and would not admit toher surreptitious action. In addition, when LaCava wasreprimanded by a warning and received her suspension,her nonresponse at the time reveals to me that she wasnot protesting that Respondent had incorrectly disci-plined her. Nevertheless, despite my finding that LaCavahad handled Darienzo's timecard, I do credit LaCava'stestimony that she had been seen many times by Kotarskiin the past handling other employees' timecards and atno time did LaCava receive for this any reprimand orwarning.Kotarski had an opportunity to deny havingseen LaCava handle the timecards in the past, but didnot dispute LaCava's statementIhave concluded that although LaCava did, in fact,violate a company rule by handling a timecard not herown, she was punished by a 2-day suspension only be-cause of her union activity,and not becauseof her han-dling of the card. LaCava, without refutation, testifiedthat no one had ever been suspended by Respondent inthe past. I further note that Respondent charged LaCavawith handling all the timecards of its employees, whereasKotarski testified that she saw LaCava only with thetimecard of Darienzo in her hand. Rackmil, in his anxie-ty to find a reason for disciplining LaCava, the mostardent union representative in the workplace, exaggerat-ed the misdemeanor on the part of LaCava by accusingher of a gross felonyRespondent argues that inFruehauf Corp.,237 NLRB399, 406 (1978), the Board ruled that an employer didnot violate the Act when it issued a written warning to aunion adherent who punched another's timecard. I findthe case cited by Respondent to be inapposite for the fol-lowing reasons:1.There was a written rule of the Company inFrue-haufcalling for "some form of disciplinary action"against employees who punch other employees' time-cards.2.LaCava did not punch anyone's timecard but, as thecredible evidence revealed, simply copied Darienzo'stimecard without altering any of the figures or writingon the card itself. Although the General Counsel pre-27No documentary evidence pertaining to the company rule of han-dling timecards was received into evidence Nevertheless,IcreditRe-spondent'sposition that an oral rule existed and that employees wereaware of this rulesented no evidence to establish that Respondent treatednonunionsupporters differently, no evidence was pre-sented by Respondent to establish that any employee inthe past, i.e., prior to the activities of the Union inAugust, had been suspended for any reason whatsoever.3.Although technically -speaking, the Board adoptedan administrative law judge's finding that a violation ex-istedinFreuehauf,it should be noted that following thisdecision,no exceptions were takenby the General Coun-sel for the Charging Party to the Board. Thus, the Boardautomatically adopted the judge's recommendationAccordingly, although I find that LaCava did, con-trary to company rules, in fact, handle another employ-ee's timecard for her own purpose, I find and concludethat Respondent used this as a pretext to punish LaCavafor her union and protected concerted activities. Accord-ingly, I recommend that this action of Respondent befound to be a violation of Section 8(a)(3) and (1) of theAct.9Denying LaCava an opportunity to trainThe General Counsel alleges that on or about Novem-ber 5, 1980, Respondent denied LaCava an opportunityto train on the step-and-repeat28machine, which trainingwould have resulted in an increase in pay to her, becauseof her union and protected concerted activitiesRe-spondent denied the allegation.To prove theallegation,theGeneral Counsel calledLaCava as the principal witness who testified as follows:Following her 2-daysuspension,LaCava returned towork on November 5. That day she was informed byBob Chase, a unit employee, that he was going to movefrom the step-and-repeat job to the stripping area. Thepay rate for step-and-repeat work, being higher thanwhat LaCava had been receiving, caused her to ask Lo-Presti for the position. LoPresti responded that she couldtry out and, if she were able to do it, he would discuss itwith Rackmil. Chase showed her what had to be done,includinglifting the chaser.29 Chase reported to LoPrestithat LaCava was able to lift the chaser A few days later,when LaCava discussed a request for the job transferwith Rackmil, Rackmil asked her, "Do you think it's fairtome what you did to me on December 17?"30 and,"Do you think it's fair what you did to me with thetimecards?" Although LaCava insisted that she had nottouched the timecards, Rackmil answered that he hadproof she had. Thereafter, Respondent hired EdwardConcharsky to perform the step-and-repeat work. Con-charsky informed LaCava that he had no experience atthis position.On November 13, during a meeting conducted by Ein-horn, LaCava asked Einhorn why she was being turneddown for promotions and job positions. He responded,"Well, I may be chauvinistic, but I feel that the jobs that28 Step-and-repeat was described as making duplicates of a negative anumber of times on one piece of negative29A chaser was described by Rackmil as"a piece ofglass that is sur-rounded by a metal framewith two handles andweigh[ing] ap-proximately 40 lbs "30 Rackmil was discussing the fact thatLaCava leftthe plant for per-sonal reasons, did not return,did not call in, and left work uncompleted EINHORN ENTERPRISESyou're seeking are not suitable for a woman, but I willtrain you in stripping." Thereafter, LaCava asked Rack-mil when he could train her for a stripping position. Heresponded that she would have to come in on her owntime to train. LaCava testified that she was unaware thatany other employees were required to train for new posi-tions ontheir owntime,but was aware that other em-ployees had been trained for new positions, includingstripping,on company timeIn responseto the allegation, Respondent presentedRackmil who testified as follows:Rackmil confirmed LaCava's testimony that when sherequested work on the step-and-repeat machine, he con-fronted her with two incidents of alleged misconduct. Healso testified that in working on step-and-repeat, it wasnecessary to lift the chaser 20 to 30 times a day, whichrequired a lot of strength. He felt that because of herslight stature, LaCava would not be able to keep up ahard day's production because it is difficult. He ex-plained this all to LaCava at the time he denied her thestep-and-repeat work. No further evidence was presentedby either party relating to this aspect of the case.DiscussionIfind and conclude that Respondent violated the Actin the failure to provide LaCava an opportunity to trainon the step-and-repeatmachine,which training wouldhave resultedin an increasein pay to her for the follow-ing reasons 311.As stated earlier, LaCava was the chief union pro-tagonistand Respondent was aware of it.2.LaCava, an employee with great seniority, demon-strated, as reported by Bob Chase to LoPresti, that shewas capable of handling the step-and-repeat position.3.Rackmil, without any basis, did not reasonably sur-mise"that the step-and-repeat job was just too strenuousfor LaCava," as argued by Respondentin itsbrief.Onthe contrary, Rackmil had a reasonable basis to surmisethat she was capable of performing this job, on the basisofChase's report to LoPresti. Rather than acceptChase's opinion, or (if he sincerely had doubts thatLaCava was capable of performing the job), further ex-amine herto ascertain the correctness of his position,Rackmilchose to lecture her on her past two rule infrac-tionsof October 17 and October 31, using these rule in-fractions as a pretext to deny her an opportunity for pro-motion. Respondent's argument that Rackmil's decisionwas based on several factors, including LaCava's slightstature, is unpersuasive. It is surprising in this day andage of"women's liberation" that Rackmil, as well asEinhorn, would dare to presume, based on her sex, thatLaCava could not perform the heavy-duty work re-quired of a step-and-repeat operator. Today women arepolice officers (formerly policemen), firefighters (former-ly firemen), letter carriers (formerlymailmen),construc-tionworkers, and cab drivers and occupy many otherpositions formerly held exclusively by males, jobs thatwomen never dreamed of performing in past generations31 1 have carefullyread the casecited byRespondent212 Auto Sales,223 NLRB1431 (1976), to support its position,and Iconcludedthat thiscase has no bearing or relationship with the issues presented herein591I have no doubt that Respondent and its agents are wellaware of the many laws against sexual discrimination.Accordingly, I reject its position that LaCava, simply byvirtue of her sex, and for no other reason, would beunable to perform the work required of her as a step-and-repeat operator.4.To further buttress my conclusion of discriminatoryintent, I note that at a later date Rackmil informedLaCava to train on her own time as a stripper. The evi-dence revealed that other employees had been hired andtrained on company time and that no evidence was ad-duced that any employee ever had been requested byRespondent to train on his or her own time in order tomerit a promotion. Although there is no specificallega-tionwith respect to LaCava's training as a stripper, theevidence surrounding this particular situation furthersupports my conclusion that LaCava was denied oppor-tunity to train as a step-and-repeat operator because ofher union and protected concerted activities, in violationof Section 8(a)(3) and (1) of the Act. Accordingly, I findand conclude that the General Counsel has sustained theburden of proof with respect to this allegation.10.Threat of plant shutdownDuring the course of the hearing,the General Counselamended the complaint in Case 19-CA-8280 byadding anew paragraph 9(b) to read as follows-On or about August 1970,the exact date being un-known,Respondent,by Michael Rackmil,itsagent andsupervisor,threatened its employees that if certain unionsbecame the bargaining representative of its employees,the unions'demands would probably force the Respond-ent to close and would put Respondent out of business.To support this allegation,the General Counsel reliedon the questions and answers of Respondent's attorney toKotarski(Tr. 1373-1374) whichreads as follows:Q Did Mr.Rackmil ever ask you to tell any ofthe employees that if Local 1 came into the shopthe plant would be closed.A No Mr.Rackmil had said to me that he hadinvestigated a few of the unions and that what theirdemands and everything were-we would probablybe forced to close eventually.Itwould put us out ofbusinessThe expenses were too high.Q. And didMr. Rackmil ever tell you to relatethat to any of the employees?A. No.Kotarski later explained on cross-examination that thestatement was made by Rackmil to her in mid-August, atime prior to Respondent's knowledge of organization ofthe employees by the Charging Party.No further evidence was adduced at the hearing onthis subject matter.DiscussionBased on the evidence obtained during the hearing, Irecommend that the allegation be dismissed for the fol-lowing reasons: 592DECISIONSOF NATIONAL LABOR RELATIONS BOARD1Ido not find that the vague statement made byRackmil to Kotarski on one occasion,without beingmore specific,constituted a threat to close down theplant should the unit employees choose a specific unionto represent them.2.Assuming,arguendo,thata conclusion can bedrawn that the statement of Rackmil to Kotarski consti-tutes a threat to close the plant,and thus a violation ofSection 8(a)(l) of the Act, I would further find no viola-tion inasmuch as it has been demonstrated that Kotarski,a nonunit employee,although not found to be a supervi-sor or agent of Respondent,isobviously a friendly em-ployee allied with the interests of Respondent with nosympathy for any union.3.Until the time of the hearing,it is clear that anystatement Rackmil made to Kotarski relating to a possi-ble plant shutdown was never communicated to any ofthe unit employees or, in fact,to anyone else. I draw thisconclusion inasmuch as the General Counsel was as sur-prised to hear the statement of Kotarski as anyone else,and it was following the testimony of Kotarski that theGeneral Counsel sought,and indeed did, amend hercomplaint to include the allegation discussed herein.11.Augmenting the work force to dilute theCharging Party's support among Respondent'semployeesThe facts and conclusion with respect to this allega-tion are covered fully under the section entitled, "TheChallenged Ballots."V. THE CHALLENGED BALLOTSA. Angel CorderoThe Board agent challenged the ballot of Cordero be-cause his name was not on the list of eligible voters fur-nished by the Employer 32 The Employer contends thatCordero voluntarily terminated his employment at theEmployer'sfacilityduring the latter part of October1980 and,therefore,is not eligible to vote as he was notemployed at the time of the election.The Petitioner con-tends that inasmuch as Cordero was constructively dis-charged because of his union and protected concertedactivities,he should be permitted to vote,and havingdone so,his challenged ballot should be overruled.Having determined under the section entitled, "TheAlleged Unfair Labor Practices"that Cordero voluntari-ly left his employment,rather than being constructivelydischarged,and having recommended that the allegationwith respect to Cordero'sdischarge be dismissed, con-sistency requires that I further find that Cordero was notan employee on the date of the election,and, therefore, Irecommend that the challenge to his ballot be sustained.B.Michael FayneThe Petitioner,inchallengingthe ballot of Fayne,contends that he is a driverand messengerand, thus, is32For the purpose of the representation section,Respondent shall bereferred to as the Employer or Star Color Local I shall be referred to asthe Petitioner,and Local 363, Teamsters,shall be referred to as the Inter-venorexcluded from the appropriate unit of the lithographicproduction employees,as set forth in the Decision andDirection of Election of the Regional Director, datedMarch 5,1981.The Employer contends that Fayne is afull-time unit employee who,on occasion,performs driv-ing and messenger service,and, therefore,should be in-cluded in the unit and whose challenged ballot should booverruled.LaCava testified that Fayne was hired in January orFebruary 1981 as a driver-messenger.He reported towork at approximately noon.From noon to 4 p.m., atwhich time LaCava finished her day'swork,she assertedthat she never saw Fayne do any production work in thefacility prior to the election.She asserted that subsequentto the election,Fayne was discharged in either April orMay 1981.Moss testified that Fayne had no set hours.He assistedthe supervisors and performed other types of work,mainly that of driver Prior to the election,he performedno unit work.Becker testified that Fayne performed unskilled tasks,such as sweeping and going on errands.However, he didconcede that for approximately 3 weeks before the elec-tion he observed Collman working with Fayne on theblack-and-white camera.Fayne testified that he began his employment some-time in November 198033 at an hourly wage rate of$3.50 or $140 per 40-hour week.He had worked former-ly for the Employer from 1971 to 1977 or 1978. Duringhis initial employment at the Employer's facility, hestarted in the contact room and"worked my way up tolearning the[black-and-white]camera,"and performingcompletejobs from start to finish by himself. In Novem-ber 1980 he telephoned Rackmil asking for work andwas hired by Rackmil to operate the black-and-whitecamera His hours of employment were from 12 noon to8 p.m. From noon until approximately 3:30 p.m., duringwhich time the regular daytime cameraman,MikeWeidner,operated the black-and-white camera,he pre-pared work to be performed by him after 4 p.m He alsodid platemaking work at times of his job on November14, 1980,until the election,he admitted driving approxi-mately1-1/2 or 2hours a day, between approximately Ip.m. and 3 p.m. He later testified that he began his driv-ing approximately in March 1981 after one of the full-time drivers had been terminatedFayne further testified that between his two terms ofemployment with the Employer,he worked in Califor-nia, performing lithographic work On cross-examinationby the Petitioner,Fayne acknowledged that he workedapproximately 15 to 20 hours a week, driving in a spanof 3 or 4 days a week He further admitted making a"minimum wage raise"in January 1981. He further ac-knowledged that at the time he was hired by the Em-ployer,Rackmil stated to him that"union's coming,"without remembering much more. Fayne further testifiedthat all the time he worked for the Employer he only re-ceived slightly above the minimum wage, although he33The Employer's records revealed that he was hired on November11, 1980 EINHORN ENTERPRISEScontends that he was able to work the black-and-whitecamerawithout anyassistance.The Employer's position was further aided bytestimo-ny of Harber and Darienzo, both of whom testified thattheyobservedFayne performing unit work in theeveningDiscussionAlthough on the surfacethe issueof Fayne's employ-mentappears to present a credibility problem, after ananalysis of the evidence, I am convinced that noneexists.Witnesses for the Petitioner all conceded that they ob-served Fayne, at one time or another, working aroundthe black-and-white camera afterhis returnfrom his de-liveriesin lateafternoon, either by himself or by assistingColtman following the departure for the evening of theregular black-and-whitecameraman,Weidner. LaCava,of course, left at 4 p.m and had no knowledge of whatoccurred thereafter. Although Moss, Becker, and Goetzall testified that they had visited the plant in the eveningand failed to see Fayne working, I do not consider thatsufficient evidence to prove that Fayne was not workingin the evening hoursFayne himself was not a very credible witness. Tomany of the questions posed to him by various counsel,he answered, "I don't remember" or "I can't remember,it'sbeen a long time " However, Fayne was quite clearin his testimony that he had performed some work onthe black-and-white camera prior to his departure fromthe Employer's facility in 1977 or 1978, that he had beenemployed in California for 2 years doing lithographicwork, and that on his return to the Employerin 1980,although he admittedly did work as much as 1-1/2 or 2hours several days a week as a truckdriver performingerrands for the Employer, he testified that during thelate afternoonand eveninghours, he did work on theblack-and-whitecamerawith Coltman, for Coltman, orby himself. Thus, I conclude that, although Fayne per-formedsome messengerand driving work for the Em-ployer during his employ commencing in November1980, he worked at least 4 hours daily or at least 50 per-cent of his time performing services normally performedby unit employees. Notwithstanding that Fayne per-formed nonunit work some of thetime,I find that Fayneshared a community of interest with the other employeesin the lithographic productionunit.34Accordingly, I recommend that the challenge to theballot of Fayne, on the basis that he was not aunit em-ployee, be overruled.C Rosalie Anderson and Sidney FischThe Petitioner challenged the ballots of Anderson andFisch because they are employed on an irregular part-time basisAdditionally, the Petitioner contends that An-derson, a close relative of LoPresti, enjoys a specialstatuswith the Employer because of that relationship.The Employer contends that both Anderson and Fischare employed on a regular part-time basis performing34Wilson EngravingCo,252NLRB 333,344 (1980),Berea PublishingCo, 140 NLRB 516 (1963)593unit work and, thus, their ballots should be counted andthe challenges overruled.LaCava testified that Anderson workedas a part-timeemployee 2 days a week approximately 5 to 6 hours aday, performing opaque work 35 She also stated that An-derson answered the telephones when Kotarski was notin the facilityWith respect to Fisch, LaCava stated that he also wasa part-time employee, hired in October or November1980,working until April 1981 on a sporadic basis, andnot employed at all for approximately 2 months betweenDecember 1980 and February 1981 She does concedethatwhile working he also did opaque work Prior toFisch's employment, the opaque work was performed byLaCava and Adrian Fields After Fisch was hired, nei-ther LaCava nor Fields performed that functionMoss testified that he saw both Anderson and Fischperforming unit work before the election.Anderson testified that she was hired in November1980 and basically performed stepping work 80 percentof the time, 2 days a week, Thursdays and Fridays, from10 a.m. to 4:30 p.m. She conceded that she was thesister-in-law of LoPresti, but heard of the job through afriend, and received no special privileges while at work.Fisch testified that he was employed from October1980 to April 1981, 2 days a week, from8 a.m. to 1 p.m.He is a former employee of the Employer, and was abusiness acquaintance of them.The testimony of Anderson and Fisch concerning theirworking hours was supported by the Employer's payrollrecordsThe records further revealed that they workedcontinually each week up to the election, except thatFisch was absent for the month of February 1981, havingreceived a leave of absence for personal reasonsDiscussionBased on the uncontradicted testimony of Fisch andAnderson, I find and conclude that both these two em-ployees were employed as regular part-timeemployeesperforming unit work from October 1980 through theelection date, March 31, 1981.Although the Petitioner claims that Anderson receivedspecial privileges, having received rides home in a com-pany car, the record revealed that other employees also,on occasion, obtain rides in company vehicles withoutany discrimination. Thus, I conclude that Anderson didnot receive any special privileges as a result of her rela-tionship with LoPresti.36D. Fred Harber, Richard Darienzo, Herbert Reimer,and Carlos AgudeloThe ballots of Harber, Darienzo, Reimer, and Agudelowere challenged by the Petitioner on the basis that noneof them were regularly employed by the Employer. TheEmployer contends that the four individuals were em-asOpaquing is blackening out negativesof workthat is not wanted,admittedly unit work36RiversideCommunity Hospital,250 NLRB 1355, 1356 (1980), CfWeyerhaeuserCo,211NLRB 1012 (1974),Pargas of Crescent City, 194NLRB 616 (1971) 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDployed as strippers on a regular part-time basis, and,therefore, the challenges to their ballots should be over-ruled. All four challengees testified at the hearing.Harber stated that he has been a plantmanager inNew York City for The Platemaker, a division of theRoz Group, Limited, A companyengaged inthe busi-ness oflithographicplatemaking.His salary is approxi-mately $30,000 a year. His hours at ThePlatemaker areapproximately 7 or 8 a.m. until 5 p.m.The Employerperformed some colorseparationforThePlatemaker,while The Platemaker manufactured film and performedstripping work for the Employer, valued at approximate-ly $1000 a month.Harber further testified that he had been a former em-ployee of the Employer, having worked for them in 1975for several months and again from May until September1977 as a stripper. Sometime in October 1980, he was in-formed by a supervisor of the Employer37 that it neededhelp, especially in the stripping area. Harber volunteeredto help,assertingthat he could use some extra money.He then went to work for the Employer in October1980, earning $8 an hour, working roughly 3 nights aweek form approximately 6 to 9 p.m. and all day Satur-day.38 He further testified that while working at night,he worked with LoPresti, Darienzo, Agudelo, Fayne,and several other people. Harber left the employ of theEmployer in April 1981Darienzo testified that he is employed at Darien Press,a company owned solely by his father. Darien Press hashad a businessrelationshipwith Star Color for approxi-mately 10 years, subcontracting stripping work to it.Darienzo further testified that he was informed by hisfather that Star Color was short of strippers, and that hisfather suggested that he work part time for it. He thenbegan employ at Star Coloras a stripperinOctober1980,where he works 5 nights a week from approxi-mately 5 to 7:30 p.m., averaging12 to 17 hours weekly.He also testified that he observed LoPresti, Harber,Reiver, Fisch, and Agudelo working nights. He is stillemployed as a part-time worker for Star Color.Reiver testified that he is a majority stockholder ofOzonePress,acompany performing lithographicwork.39He utilizesStar Color as the only company toperform stripping and other work which requires equip-ment not owned or utilized by Ozone Press He testifiedthat observing that Star Color was slow in completingwork sent by Ozone Press, he volunteered to work parttime asa stripper at $8 per hour in order to speed up hisown work. He began employment the week of Novem-ber 6, 1980, working 5 nights a week for $8 an hour. Heterminated his employment at Star Color voluntarily inApril for personalreasonsAgudelo testified that since 1975 he has been em-ployed as anassistantproductionmanager for PrintLloyd, Inc, a lithographic shop, where he supervises ap-proximately 30 employees. His salary is approximately$25,000 per year. As Print Lloyd does not have a step-and-repeat machine, it has utilized the services of Star39 Either Rackmil, Baer, or CollmanSe Harber stated thathe generally worked Tuesday through Thursdayevenings38 The only other stockholder is Reimer's motherColor to perform the work for the past 25 years Agu-delo, in his capacity as assistant production manager, rec-ommends what work of Print Lloyd is to be sent to StarColor.Agudelo further testified that as he was in need ofextramoney, he asked around for work. After askingLoPresti, he was hired as a stripper by Star Color, andbegan working for them at $5 per hour since November1980, 3 evenings a week,40 from approximately 5:30 to7:30 or 8:30 p.m. He further testified that also workingwith him evenings were LoPresti, Darienzo, Reimer,Fayne, Collman, and several others. He does not knowany of the daytime employees He further testified that,although Print Lloyd has the equipment necessary to dostripping, the work was performed by him at Star Color.Agudelo is still working 3 evenings a week for StarColor at $5 an hour.Rackmil testified that in thesummerof 1980 he ran ad-vertisements in the New York Times seeking strippersfrom approximately June to September. having no suc-cerssin obtainingany employees via this method of re-cruitment, he discontinued advertising in September.The Employer's personnel records indicate the follow-ing:Harber was hired October 18, Darienzo on October21, Reiver on October 30, and Agudelo on November 3.To rebut the evidence of the Employer, the Petitionerpresented several employees of the Employer, all ofwhom are alleged 8(a)(3) discriminatees as covered in theunfair labor practice section.LaCava testified that she was acquainted with all fourcontested employees. During the daytime she had ob-served all of them entering the Employer's plant anddoing business with Star Color. None of them weredressed for work, all wore businesssuits,and all stayedin the plant only a few minutes. She never observed anyof the four challengees perform any work. It should benoted, however, that LaCava left the Employer's prem-isesat 4 p.m. dailyMoss recognized all four challengees having visitedthe plant prior to the election on various occasions.However, none of them performed any work at the plantduring the daytime. He admitted that he had no ideawhat any of them did in the evening after he went home.Moss further testified that he visited the plant at night onapproximately three occasions during the period October1980 to election day. He recalledseeingonly LoPrestiand two other employees working at night, none ofwhom was any of the four in question.Becker also visited the plant at night accompanied byMoss and Bob Chase on one occasion. He testified thathe did not see any of the four contested employeesworking at night, except for Darienzo. Neither Beckernor Moss did specify which particular nights they visitedthe Employer's plant.Goetz testified that, although he did not see Reimerperform any work for Star Color during the daytime, onone occasion in November 1980 he did see him do strip-ping work approximately 5.30 or 6 p.m. Goetz also testi-fied that he knew which strippers prepared a flat for pla-40 His 3 evenings a week are Monday through Wednesday EINHORN ENTERPRISES595temaking because of the style of stripping and the hand-writing on the flat, confirming what LaCava had stated,i.e., that she can tell which employee does stepping bythe style of stripping and the handwriting of the stripper.DiscussionAt first blush,itappears that acredibilityconflictexistsbetween thewitnesses for the Petitioner and thewitnesses for the Employer.However,after a carefulstudy of theentire record,Ido not find a credibilityfactor existsIcredit that Becker and Moss did make visits to theplant in the evening at some unspecified nights and didnot see any of the alleged part-time night employeesworking at the plant. However,itshould be noted thatBecker and Moss spent several minutes only at the plantand were not able to specify which nights they came. AsHarber and Agudelo testified that they only worked sev-eral nights a week,it isverypossible that the nightsBecker and Moss visited the shop were nightsthey werenot working.The otherscould have been on break, inthe restroom,or elsewhere out of sight.Furthermore, Ihaveno reason to discredit the four individuals who as-serted that they did perform their nightimework for theEmployer Thetimecards of these employees indicatethatthe fouremployees did work at the plant as statedby them I donot accord any weight to testimony thattimecards were punched inand out byKotarski,as therewas testimony to indicate that at times employees didforget topunch their timecards and Kotarski did punchthe timecards for them on occasion In addition, I do notfindmerit in the Petitioner'sarguments that these fouremployeeswere high-priced salariedemployeeswhowould not "stoop down"to earn money as part-time em-ployees at another plant.For the various reasons assertedby the fourpart-time employees in question,Ifind thatthey,in fact, did perform the work that they claimedtheydid during the timestheyassertedtheydid for theEmployer.As forthe testimonyof LaCavaand Goetzthat theycould recognizewhich workwas performedby whichstripper,as theyhad never seen the four employeesworkingat theplant,it follows that they could not iden-tifywhateverwork these four employees may have per-formed as strippers.Accordingly,Ifind no value in theirtestimony with respect to this point.However, thequestion remainswhether or not thesefour regular part-time employees had a community of in-terestwith the otheremployees found in the appropriateunit.Afteranalyzing the various decisions cited by the Em-ployer in its brief to support its contentions, I have con-cluded that these individuals did work in sufficient timeand hours to be classified as regular part-time employeesHowever, noneof thecases cited by the Employer dealwithcustomers and suppliers of an Employer whoworked part time during a crucial election period at atime when the Employer needed their help These fourindividualsmay have enjoyed benefits,pay, hours ofwork,and working conditions similar to that of the em-ployees in the unit found appropriate,as the Employercontends.However, as the Petitioner urges in its brief,thesefour individualsdo not havea communityof inter-estwith theemployeesin the appropriate unit.In addi-tion,I find that thereis a conflict of interest between thetwo groupsof employees. The four individualsin ques-tionare either owners or are employed in some capacityas managers of business that do businesswith Star Color.Assuming,arguendo,that the fourindividualswere in-cluded in the appropriate unit and the Petitioner, or anyother labororganization,was certifiedas the representa-tive of theunit in question,should the labororganiza-tion, in its efforts to obtain a collective-bargaining agree-ment,or for anyother reason,call for theemployees toengage in a strike,Icannot visualize any circumstancesunder which any of these fouremployeeswould heedthe call of itsbargaining representative.All four testifiedcredibly that they do use Star Colorto performworkfortheir own companies,either owned by them or in whichthey areemployed as managers.I cannot foreseeany sit-uationwhereany of these four "employees"of StarColor wouldnot complete whateverwork Star Colorhad for them to do which was needed bytheir particularcompany. Thisis analogous to a situation where an em-ployer whosebusiness is struckwould subcontract workout toanotheremployer who, when picketed by thestriking unionof the primary employer, wouldclaim tobe a secondary employer and thereafter file a chargeunder the secondary-boycott provisions of the Act.The Petitioner has correctlyanalogized the instant sit-uation with that asfound inRetailClerks Local 444,153NLRB 252, 254-255 (1965), in which theBoard excludedindividualsemployed byfacilities undercontract with, orbeing organizedby, the laborunion/employer. Further-more, in a decision issued asrecentlyas September 30,1982,41 the Boarddiscussesfully a conflict-of-interest sit-uation involving a union seeking to represent employeesof anemployer. Although atfirst glance it appears thatSt.John'sHospitaland the instant case can be distin-guished by the facts,I conclude that the conflict-of-inter-eststheory can equally applyto employees seeking aunion to represent them as to a union seeking to repre-sent employees.Accordingly, I have concluded that thefour employeeslisted hereindo not enjoya communityof interestwith the unit of employees sought bythe Peti-tioner,and I thus recommend that thechallenges to theballots cast by these fourindividuals be sustained.E. AugmentingtheWork ForcetoDilute theCharging Party's SupportAmong Respondent'sEmployeesAt the hearing,theGeneral Counsel amended thecomplaint by adding a new paragraph to read as follows:"On or aboutthe middleof October 1980,Respondenthired additional employeesin order todilutethe Charg-ingParty'ssupport amongRespondent'semployees,"contendingthat thiswas a violation of Section 8(a)(1) ofthe Act.Respondent,on the other hand,denies that it had com-mitted any unfair labor practices,asserting that it had*' St John'sHospital,264 NLRB 990 (1982) 596DECISIONSOF NATIONALLABOR RELATIONS BOARDbusiness justifications for hiring the part-time employeesin October and November 1980.The record establishes that at the time the petitionherein was filed in August 1980, there were three full-time strippers and one part-time stripper employed at theEmployer's facility. By the end of October 1980, all thefull-time strippers had been terminated and none was em-ployed prior to the election in March 1981. Instead, Re-spondent hired the seven employees whose ballots werechallenged by Petitioner in the election.During thehearing,Joint Exhibits 2(a) to 2(d) wererecieved into evidence. The General Counsel submittedwith his brief Appendix A, whichbest illustrates thefactsof employment of strippers by date and hoursworked and classification which I have attached as myAppendix A.DiscussionThe Board has held that when an employer hires asubstantial number of employees in order to "pack theunit"and thereby dilutes a union's strength in a Board-conducted election,it is in violation of Section 8(a)(1) ofthe Act.42In referring the challenges for hearing, the RegionalDirector stated, "I find there is an issue as to whetherthe Employer may have changed its method of operationso as to augment its employee complement and therebyexpanded the unit to dilute the Petitioner's strength in aforthcoming election," citing, inter alia,Suburban Ford.To support the General Counsel's position, Petitionerstates initsbrief, "Individuals hired by an employer tofillbargaining unit positions are ineligible to vote if theiremployment ispartof a scheme to `pack'the bargainingunitswith extra employees and dilute a petitioningunion'smajority position,"citingCentral Delivery Service,225NLRB 75 (1976), andValueCityFurniture, 222NLRB 455 (1975).For the reasons listed below, I find that the GeneralCounsel has sustained her burden of proof that Respond-ent "packed" the unit for the purposes of diluting theCharging Party's support among Respondent's employ-ees:1.Although Rackmil claimed that its ads inThe Timeswere of no aid in his seeking help in the summer of 1980,I reject this assertion as I find it to be self-serving with-out any hard evidence that no employees could havebeen hired through the want ads.2.Respondent discontinued advertising for help inSeptember, shortly after the filing of the petition.3.Only part-time employees were hired between Octo-ber and the election date, although the record establishesthat throughout 1980 prior to October there were any-where from one to three full-time employees on Re-spondent's payroll, excepting for 1 week in April and 1week in September.4.The record reveals that Cordero had informedRackmil that he knew of someone seeking help as a strip-per.Yet, no effort was made to contact this individual.5.Although LaCava requested to be trained as a strip-per,Respondent refused to train her on company time.6.AlthoughRespondent alleged thathis shortage ofstrippers occurred in the summer, hiring began in lateOctober.7.All the part-time employees hired were either cus-tomers, relatives, friends, or former employees of Re-spondent. Although there is no hard evidence to estab-lish that any of these individuals were hired on the basisthat they would not vote for the Union, Fayne indicatedthat in his interview the Union was mentioned. Even hadRespondent not questioned these employees, it was ap-parent from the type of individuals hired, they would notbe prounion employees.8. I credit LaCava's testimony that after the employ-ment of Anderson and Fisch, both she and Fields re-ceived less work as opaquers. No evidence was submit-ted by Respondent to demonstrate that the volume ofopaquing work increased sufficiently for it to hire Fischand Anderson.9.No business justification was offered by Respondentto justify the change of operations from employing full-time employees to the hiring of only part-time employ-ees.10. I cannot find any justification for Respondent's po-sition in having the four supervisors, Rackmil, Coltman,Baer, and LoPresti, presenting themselves at the polls tovote after the Regional Director had decided in his De-cision and Direction of Election that these four wereowners and supervisors within themeaningof Section2(11) of the Act. It was not until the hearing commencedthat Respondent conceded that the four individuals weresupervisors within the meaningof the Act, having deniedthat allegation in its answer to the complaint herein. Theonly explanation I can conceive of for this action by Re-spondent is to hinder and frustrate at every opportunitythe findings with respect to Rackmil and others of Re-spondent's witnesses because of this action by Respond-ent.Respondent argues that there is no merit in the Gener-alCounsel's contentions inasmuch as four of the sevenemployees hired in September and November 1980 arestillon the payroll. I find no merit in this argument. TheBoard found unlawful packing, notwithstanding that oneof the "packed" voters remained on the payroll and twoothers were replaced.43In addition to "packing the unit" with the six individ-uals hired as part-time strippers and opaquers, the recordestablished that Michael Fayne also was hired in the crit-ical period of October-November 1980. Although I haveconcluded that part of Fayne's workday consisted of per-forming some type of unit work, as detailed supra, I amconvinced that Fayne was hired by Respondent to addanother probablevote againstLocal I in the forthcomingelection. I base my conclusion on the following1.No evidence was adduced that Respndent had ob-tained an increase of business to warrant the hiring of an-other black-and-white cameraman.2.The evidence is unconvincing that at any timeFayne operated the black-and-white camera by himself.The regularcameraman,Michael Weidner was the full-42SuburbanFord,248 NLRB 364 (1980)43SuburbanFord,supra at 368, in 17 EINHORN ENTERPRISES597time cameraman working the day shift. Fayne himselfadmitted that he did not perform any work on thecamera until after Weidner left for the day, but that hespent his afternoons "preparing to operate the camera."No explanation was forthcoming regarding what prep-arations were needed to operate a camera for the betterpart of 2 hours of an afternoon.3.The record is clear that it was Collman who wasteaching Fayne, although he claims he had been per-forming lithographic work for 2 years previously in Cali-fornia, and had begun to perform unit work while previ-ously engaged by Respondent as an employee, was un-skilled in the operation of the black-and-white camera atthe time he was hired by Respondetn in the fall of 1980.4. I am unconvinced that Fayne was the initiator inobtaining employment with Respondent by requesting ifthere was work for him. No evidence had been producedat the hearing that Respondent had been seeking a black-and-white cameraman, or that there was a need for one.No evidence was forthcoming to indicate why the regu-lar black-and-white cameraman could not work an extrahour or two overtime at any particular night should thenecessity for a black-and-whitecameramanexist. Prior tothe union activity of the employees, Respondent didgrant overtime work to employees when necessary.5.Collman was an experienced lithographer in theblack-and-white camera field. Although it appears thatFayne did work several hours in the evening, along withthe other part-time employees, the evidence further es-tablishes that Collman was present at those times and,therefore, he alone could have operated the black-and-white camera without any assistance from Fayne.In summary, I find and conclude that the entire systemof operations at Respondent's plant drastically changedsubsequent to the initiation of the representation petitionof Petitioner. The Employer sought everymeans at itsdisposal to deprive its unit employees of representationby Petitioner. The hiring of the six part-time employeesinOctober and November 1980, as well as the hiring ofFayne, a former employee, was effectuated by StarColor to "pack the unit" in order to ensure that the Peti-tionerwould not be successful in its organizational ef-forts at Respondent's premises. Thus, I find and cond-lude, assuming, arguendo, that all or any of the sevenemployees challenged by the Petitioner be found to beemployees with a community of interest with the full-time unit employees and were performing lithographicwork warranting their inclusion in the appropriate unit,that each and all of them were hired specifically andprincipally by Respondent in order to thwart the effortsof Local 1 Accordingly, I recommend that the chal-lenged ballots of all seven employees by the Petitioner besustained. In addition, I recommend that a violation ofSection 8(a)(1) of the Act be found.VI. OBJECTIONS TO THE CONDUCT OF THE ELECTIONThe Regional Director, in his supplemental decision,order consolidating cases, and notice of hearing, datedJune 30, 1981, referred 12 of the objections filed by thePetitioner to the Administrative law judge, while dis-missing one(Objection 11), and approving the withdraw-al of Objections 12, 14, and 15.With the exception of Objection 13, the objections tothe election overlap the allegations of the complaint asthey set forth various allegations of violations of Section8(aX3) and (1) of the Act which have been thoroughlydiscussed supra under the heading of "The AllegedUnfair Labor Practices." Thus, the following objection-able conduct was found to be violative of the Act: Ob-jections 1, 2, 4, 5, and the second part of 9, which reads,"On or about September 2, 1980, the Employer laid offFredBaker[sic] and Steven Moss because of their activi-ties on behalf of and support for the Petitioner." I havefound no violations of the Act which are coextensivewith Objections 3, 6, 7, 8, 10, and the first part of 9,which reads as follows, "On or about October 1, 1980,the Employer, by Ronald Collman, interrogated its em-ployees concerning the employees' membership in, ac-tivities on behalf of, and support for Petitioner." In addi-tion, in view of the fact that I have found violations oftheAct relating to the "packing the unit" and variousacts of mistreatment against LaCava, I would furthersustainObjeciton 16.With respect to Objection 13, the only evidence sub-mitted by the Petitioner was through testimony of Moss,who contends that Kleinman, a representative of the In-tervenor, stated to him that if the Petitioner won theelection, the Employer would close the shop Kleinmandid not appear to deny thisallegation.Rackmil testifiedthat he did not authorize Kleinman to make any suchstatement to any employees.44DiscussionThe Regional Director referred this matter to the ad-ministrative law judge on the basis that even if not actingas an agent fo the Employer,such statement by Klein-man, when taken in conjunction with similar statementsallegedlymade by the Employer, may have created anatmosphere of fear and reprisal that would warrant set-ting aside the election,citingMarloweMfg.Co., 213NLRB 278 (1974);AutomotiveControls Corp.,165 NLRB450, 462 (1967). As I have found under the section enti-tled, "The Alleged Unfair Labor Practices," that no suchthreats were made by any of the supervisors of Respond-ent, having concluded that Kotarski was not an agent ofthe Employer who allegedly made said threats to theemployees'45 I will recommend that Objection 13 beoverruled.44 AlthoughKleinman did not appearto testify at thehearing, the Re-gionalDirector'ssupplementaldecision, at 18, noted thatKleinmandenied entering the plant onthe dayin question or holding anyconversa-tions with employees concerning the election,and specificallydenied tell-ing any employeesthat the Employerwould closethe shop should thePetitioner win the electionThus,Iwill conclude that had Kleinman ap-peared to testify, he would havetestifiedconsistentlywith the informa-tion submitted to the Regional Director during thecourse ofthe investi-gationof the objections45The evidence,ifcredited,would haveestablishedthatKotarskimade threatening remarks of plant shutdown should the Petitioner besuccessful 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is an Employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.Local 1 is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) of the Act byaugmenting its work force for the purposes of dilutingLocal l's support among its employees.4.Respondent violated Section 8(aX3) and (1) of theAct by(a) Subjecting its employees to more onerous condi-tions of work by engaging in stricter supervision and bywithdrawing certain privileges previously enjoyed bythem.(b) Instituting a policy of issuing routine disciplinarywarnings.(c)Denying to Mary Lou LaCava opportunity to trainon the "step-and-repeat" machine, which training wouldhave resulted in an increase in pay.(d) Suspending Mary Lou LaCava for 2 days on No-vember 3, 1980.(e)Laying off Fred Becker and Steven Moss on Sep-tember 2, 1980.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.Respondent has not engaged in any other unfairlabor practices alleged in the complaint.7.Respondent's unlawful conduct interfered with therepresentation election held on March 31, 1981.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.As I have found that Respondent unlawfully laid offFred Becker and Steven Moss and suspended Mary LouLaCava, I shall recommend that Respondent be orderedtomake them whole for any loss of earnings they mayhave suffered as a result of the discriminationagainstthem by payment to them of the amount they normallywould have earned from the date of their respective lay-offs and suspensions until the date of their respective re-instatements, less net earningstowhichshall be addedinterest to be computed in the manner prescribed in F.W. Woolworth Co.,90 NLRB 289 (1959), andFloridaSteel Corp.,231 NLRB 651 (1977).46I shall further recommend that Mary Lou LaCava beafforded an opportunity to train on the step-and-repeatmachine and, if successful in completing a training pro-gram to qualify her as a step-and-repeat operator, be pro-moted to that position when the position becomes avail-able.With respectto the representation matter, as I haverecommended, that all of thechallenges be sustained, Ishall recommend that Case 29-RC-5121 be severed fromthe unfair labor practice cases and returned to the Re-4e See alsoIsis Plumbing Co,138 NLRB 716 (1962)gional Director for Region29 who,in turn,shall issue arevised tally of ballots which shows that a majority ofthe ballots cast were cast for the Petitioner, Local 1, andthereaftershall issuea certification of representation toLocal 1.Ifurther shall recommend that should the Board notadopt my recommendations with respect to the chal-lenged ballots,the representation case be remanded tothe Regional Director for Region 29 for the purpose ofopening and counting whatever ballots the Board findsto be validly cast and revised tally of ballots issue. In theevent that Local 1 receives a majority of the valid bal-lots cast, a certification of representation should issue. Inthe event that Local 1 fails to receive the majority of hevalid ballots cast, the election held on March 31, 1980,should be set aside and a new election be conducted atsuch time that the Regional Director deems that circum-stances permit a free choice of bargaining representation.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed47ORDERThe Respondent, Star Color Plate Service, Division ofEinhorn Enterprises, Inc., Jamaica, New York, its offi-cers,agents,successors,and assigns, shall1.Cease and desist from(a)Augmentingitswork force in order to dilute sup-port among its employees for Local 1, Amalgamated Li-thographers of America, International TypographicalUnion, AFL-CIO, or any other labor organization.(b) Subjecting its emloyees to more onerous conditionsof work by engaging in stricter supervision and with-drawing of certain privileges previously enjoyed by thembecause they have engaged in protected concerted orunion activities.(c) Instituting a policy of issuing routine disciplinarywarningsto its employees who engage in protected con-certed or union activities.(d)Denying its employees an opportunity to train onitsmachinery or equipment,whichtraining may result inan increase in pay because they have engaged in protect-ed concerted or union activities.(e) Laying off, suspending, or otherwise discriminatingagainst itsemployees in regard to hire or tenure of em-ployment or any other terms or conditions of employ-ment because they are members of, or engaged in activi-ties on behalf of, Local 1, Amalgamated Lithographersof America,InternationalTypographical Union, AFL-CIO, or any other labor organization.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.47 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. EINHORN ENTERPRISES599(a)Make whole, with interest, Fred Becker, Stevenrector shall issue a certification of representation to theMoss, and Mary Lou LaCava for any loss of pay orUnion.other benefits they may have suffered as a result of dis-IT IS FURTHER RECOMMENDED that the complaint becrimination against them in the manner set forth in thedismissed insofar as it alleges violations not found herein.remedy section of this decision.toAPPENDIX At(b)Offer to MaryLou LaCava the opportunitytrain on the"step-and-repeat"machine and,if found tobe qualified to operate the machine,she is to be trans-ferred to that position,if she so requests,at such timethat the position becomes available,with an increase inpay as benefits that position(c) Remove from its files and records any reference tothe layoffs of Fred Becker and Steven Moss on Septem-ber 2, 1980, and to the suspension of Mary Lou LaCavaon November 3, 1980.(d) In like manner, remove from its files and records()any reference to the disciplinary written warnings issuedtoAngel Cordero, Fred Becker, Steven Moss, HarveyGoetz, and Mary Lou LaCava between October 13,1980, and July 17, 1981Y(e)Notify all the above-named employees named insubparagraphs (c) and (d) that the removal has beendone and that evidence of these unlawful actions will notbe used as a basis for future discipline against any ofYthem(f)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(g) Post at its plant in Jamaica, New York, copies ofthe attached notice marked "Appendix."48 Copies of thenotice, on forms provided by the Regional Director forRegion 29, after being signed by the Respondent's au-gYthorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-Y Psonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(h)Notify the Regional Director in writing within 20()Ygdays from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the challenges tothe ballots of Angel Cordero, Fred Harber, RichardDarienzo, Herbert Reimer, Carlos Agudelo, Rosalie An-derson, Sidney Fisch, and Michael Fayne cast in theelection conducted in Case 29-RC-5121 on March 31,1981, be sustained, and that the Regional Director forRegion 29 shall issue and serve on the parties a revisedtally of ballots indicating that Local 1, Amalgamated Li-thographersofAmerica, InternationalTypograhicalUnion, AFL-CIO, has received the majority of the validvotes cast in the election, and, further, the Regional Di-49 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "Pay DayNo. ofStrippersFull-Time2TotalHrs.Avg.Hrs.2/28/8033134.7544.913/06/8051146529.33/0/8043148.2537.0623/20/8022142.2535.563/27/802280.7540.384/03/802283 2541.624/10/803072.524.174/804/4/17/80321092536 41/ 224/804/33.1234115/01/8042139 534.875/15/8032111 537 175/22/803177 2525 255/29/8033131 7543 916/05/8033148549.56/19/8033121406/26/8032117539.17/03/802169 2534.617/10/804315334 877/17/802169 7534 877/24/807/31/801145 545 58/07/801150.7550.758/14/802172 2536.128/21/80217537 58/28/802286 5439/04/802286 2543.129/11/803083 2527.254/18/803287.2529 259/25/803180 2526 7510/02/8032109.2536.4110/09/8031101 533.810/10/10/15/800/ 23/8023/803520131847537 716.9710/30/8051103 520.711/06/807049.757.111/13/807091 2513 0311/20/807072 510 511/27/807072 75103912/04/8070108.7515.5312/11/8070921312/18/807079511.3612/25/907076.511/01/81 11/01/816069 5111.581/08/8140417510.431/15/8160477.831/22/807082511.78/05/817076 510.9222/05/816075 0312.52/12/81606210.332/19/816065 2510 872/26/816084143/05/816066.2510 873/12/8160631053/19/817067.759.673/26/817084.2512 034/02/817082 59.74/09/817082111.7114/16/8170689.714/23/815058 2511.654/30/816070.511755/07/816074512.415/14/815057 2511.555/21/816074 2512 375/28/816070 7511 79 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX A'-ContinuedAPPENDIX A'-ContinuedPay DayNo. ofFull-TotalAvg.Pay DayStrippersTime2Hrs.Hrs.No. ofFull-TotalAvg.StrippersTime2Hrs.Hrs.6/04/815057 7511.556/11/816068.2511.376/18/815069.7513.956/25/816178.513.087/02/816079.513.257/09/816197.516.257/16/81606510.837/23/814029.757.437/30/81609315.58/06/816199.516.588/13/81619816.338/20/815177.7515 558/27/814165.7516 439/03/814164 7516 18'Based on the information contained in Jt. Exhs.2A and 2CData taken concerning employees Best, Malvino, Cordero, Ra-mirez,Gallup,SDiaz,Siegel,Aguirre,Wolder,Roselli,Harbor,Darienzo,Fisch,Anderson,Reimer,Agudelo, Forde,Smedberg,Rosenbluth, and Hinhson2Those working35 hoursper week or more